18-11358-mew          Doc 634        Filed 12/13/18 Entered 12/13/18 18:10:08                       Main Document
                                                  Pg 1 of 75


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                   Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                          Case No. 18-11358 (MEW)

                              Debtors.                        (Jointly Administered)


                  DISCLOSURE STATEMENT FOR DEBTORS’AND
       THE CREDITORS’ COMMITTEE’S SECOND AMENDED JOINT LIQUIDATING
              PLAN UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

     THIS IS NOT A SOLICITATION OF ACCEPTANCES OR REJECTIONS OF ANY
     CHAPTER 11 PLAN DESCRIBED HEREIN. ACCEPTANCES OR REJECTIONS OF A
     CHAPTER 11 PLAN MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT
     HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THIS DISCLOSURE
     STATEMENT HAS BEEN SUBMITTED FOR BANKRUPTCY COURT APPROVAL BUT
     HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT. THE DEBTORS
     RESERVE THE RIGHT TO AMEND OR SUPPLEMENT THIS PROPOSED DISCLOSURE
     STATEMENT AT OR BEFORE THE HEARING TO CONSIDER APPROVAL OF THIS
     DISCLOSURE STATEMENT.

 Justin E. Rawlins (admitted pro hac vice)                      Scott F. Gautier (admitted pro hac vice)
 Daniel J. McGuire (admitted pro hac vice)                      Michael T. Delaney (admitted pro hac vice)
 Carrie V. Hardman                                              ROBINS KAPLAN LLP
 Aaron M. Gober-Sims (admitted pro hac vice)                    399 Park Avenue, Suite 3600
 WINSTON & STRAWN LLP                                           New York, NY 10022
 200 Park Avenue                                                Tel: (212) 980-7400
 New York, NY 10166                                             Fax: (212) 980-7499
 Tel: (212) 294-6700
 Fax: (212) 294-4700

 Dated: December 13, 2018




 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
18-11358-mew         Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08                   Main Document
                                               Pg 2 of 75


        IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

          On May 3, 2018 (the “Petition Date”) Relativity Media, LLC and 57 of its direct and
 indirect subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under chapter
 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors and the Creditors’
 Committee are providing you with the information in this disclosure statement (the “Disclosure
 Statement”) because you may be a creditor of the Debtors and entitled to vote on the Debtors’
 and the Creditors’ Committee’s Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code
 [Docket No. 563] (as amended, modified or supplemented and including all exhibits and
 attachments, the “Plan”).2

         The Debtors and the Creditors’ Committee (collectively, the “Plan Proponents”) are
 providing the information in this Disclosure Statement to Holders of Claims or Interests for
 purposes of soliciting votes to accept or reject the Plan. Nothing in this Disclosure Statement may
 be relied upon or used by any Person or Entity for any other purpose. Before deciding whether to
 vote for or against the Plan, each Holder entitled to vote should carefully consider all of the
 information in this Disclosure Statement. This Disclosure Statement does not provide any legal,
 financial, securities, tax or business advice, and the Plan Proponents urge each Holder of a Claim
 or Interest to consult with their own advisors with respect to any legal, financial, securities, tax or
 business advice in reviewing the Disclosure Statement and the Plan.

         This Disclosure Statement contains, among other things, descriptions and summaries of
 provisions of the Plan. However, the Plan Proponents reserve the right to modify the Plan
 consistent with section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019. Although the
 Plan Proponents believe that these summaries are fair and accurate, they are qualified in their
 entirety to the extent that they do not set forth the entire text of such documents, statutory
 provisions and financial information or every detail of such documents and provisions. In the
 event of any inconsistency or discrepancy between a description in this Disclosure Statement and
 the terms and provisions of the Plan or any documents incorporated herein by reference, the Plan
 or such other documents will govern for all purposes. Factual information contained in this
 Disclosure Statement has been provided by the Debtors’ management except where otherwise
 specifically noted. No representations have been authorized by the Bankruptcy Court concerning
 the Debtors, their business operations or the value of their assets, except as explicitly set forth in
 this Disclosure Statement. The Plan Proponents do not represent or warrant that the information
 contained herein or attached hereto is without any material inaccuracy or omission.

          The statements contained in this Disclosure Statement are made only as of the date of this
 Disclosure Statement and there can be no assurance that the statements contained herein will be
 correct at any time after this date. The information contained in this Disclosure Statement,
 including, among other things, the information regarding the history, businesses and operations of
 the Debtors and the financial information regarding the Debtors, is included for purposes of
 soliciting acceptances of the Plan, but, as to contested matters and adversary proceedings, is not to
 be construed as admissions or stipulations. In contested matters and adversary proceedings, such
 information shall constitute statements made in settlement negotiations as part of the Debtors’
 attempt to settle and resolve their liabilities pursuant to the Plan. This Disclosure Statement will

 2
   Except as otherwise provided herein, capitalized terms used but not otherwise defined herein have the meanings
 ascribed to them in the Plan.
      18-11358-mew        Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                                    Pg 3 of 75


         not be admissible in any nonbankruptcy proceeding, nor will it be construed to be conclusive
         advice on the tax, securities or other legal effects of the Plan as to Holders of Claims against, or
         Interests in, the Debtors. Except where specifically noted, the financial information contained in
         this Disclosure Statement has not been audited by a certified public accountant and has not been
         prepared in accordance with generally accepted accounting principles in the United States.

                 This Disclosure Statement was prepared to provide parties in interest in the Chapter 11
         Cases with “adequate information” (as defined in section 1125 of the Bankruptcy Code), so that
         creditors who are entitled to vote to accept or reject the Plan may make informed decisions
         regarding such votes. The Plan Proponents believe that the Plan is in the best interests of the
         Debtors’ creditors and other stakeholders. All creditors entitled to vote on the Plan are urged to
         vote in favor of the Plan. A summary of the voting instructions is set forth in Article I.D of this
         Disclosure Statement. More detailed instructions are contained on the Ballots distributed to the
         creditors entitled to vote on the Plan. To be counted, your Ballot must be duly completed,
         executed and actually received by Prime Clerk LLC (the “Voting Agent”) by 4:00 p.m.
         (Eastern Time), on January ___, 2019 (the “Voting Deadline”), unless the Voting Deadline is
         extended by the Plan Proponents or the Bankruptcy Court.

                 This Disclosure Statement contains forward-looking statements based primarily on the
         current expectations of the Debtors and projections about future events and financial trends
         affecting the financial condition of the Debtors’ businesses and assets. The words “believe,”
         “may,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions identify
         these forward-looking statements. These forward-looking statements are subject to a number of
         risks, uncertainties and assumptions, including those described in Article XI of this Disclosure
         Statement. In light of these risks and uncertainties, the forward-looking events and circumstances
         discussed in this Disclosure Statement may not occur and actual results could differ materially
         from those anticipated in the forward-looking statements. The Plan Proponents do not undertake
         any obligation to update or revise publicly any forward-looking statements, whether as a result of
         new information, future events or otherwise.

                 This Disclosure Statement has been prepared in accordance with section 1125 of the
         Bankruptcy Code and Bankruptcy Rule 3016 and not necessarily in accordance with federal or
         state securities laws or other nonbankruptcy laws. This Disclosure Statement has not been
         approved or disapproved by the United States Securities and Exchange Commission (the “SEC”),
         any state securities commission or any securities exchange or association. Nor has the SEC, any
         state securities commission or any securities exchange or association passed upon the accuracy or
         adequacy of the statements contained in this Disclosure Statement.

                                QUESTIONS AND ADDITIONAL INFORMATION
                  If you would like to obtain copies of this Disclosure Statement, the Plan or any of the
         documents attached hereto or referenced herein, or if you have questions about the solicitation and
         voting process or the Chapter 11 Cases generally, please contact the Voting Agent by either
         (i) visiting https://cases.primeclerk.com/relativity (the “Document Website”) or (ii) calling (866)
         355-3940 (for domestic or Canadian callers) or (323) 406-6362 (for international callers).




102380869.5
18-11358-mew          Doc 634            Filed 12/13/18 Entered 12/13/18 18:10:08                                      Main Document
                                                      Pg 4 of 75

                                                 TABLE OF CONTENTS

                                                                                                                                       Page

 I.     INTRODUCTION............................................................................................................. 1
        A.         Brief Overview of the Plan ..................................................................................... 1
        B.         Parties Entitled to Vote on the Plan ........................................................................ 1
        C.         Solicitation Packages .............................................................................................. 3
        D.         Ballots, Voting Procedures and Voting Deadline ................................................... 3
        E.         Plan Objection Deadline ......................................................................................... 4
        F.         Confirmation Hearing ............................................................................................. 5
 II.    OVERVIEW OF THE DEBTORS .................................................................................. 5
        A.         Corporate Structure ................................................................................................. 5
        B.         Business Overview.................................................................................................. 5
        C.         Business Operations ................................................................................................ 6
        D.         Equity Classes ......................................................................................................... 6
        E.         Prepetition Capital Structure ................................................................................... 7
        F.         Events Leading to Chapter 11 Cases .................................................................... 14
 III.   THE CHAPTER 11 CASES........................................................................................... 18
        A.         Voluntary Petitions ............................................................................................... 18
        B.         First and Second Day Motions.............................................................................. 18
        C.         Retention of the Debtors’ Professionals ............................................................... 19
        D.         The Creditors’ Committee .................................................................................... 19
        E.         Other Motions in the Chapter 11 Cases ................................................................ 20
 IV.    THE PLAN ...................................................................................................................... 27
 V.     CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ........... 29
        A.         Unclassified Claims .............................................................................................. 30
        B.         Classified Claims and Interests ............................................................................. 32
        C.         Treatment of Classified Claims and Interests ....................................................... 33
        D.         Special Provision Governing Unimpaired Claims ................................................ 35
        E.         Elimination of Vacant Classes .............................................................................. 35
        F.         Acceptance or Rejection of the Plan ..................................................................... 35
        G.         Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
                   Bankruptcy Code .................................................................................................. 36
        H.         Subordinated Claims ............................................................................................. 36
        I.         Controversy Concerning Impairment ................................................................... 36
        J.         Procedures for Resolving Contingent, Unliquidated and Disputed
                   Claims ................................................................................................................... 36
 VI.    TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
        LEASES ........................................................................................................................... 38
        A.         Assumption and Rejection of Executory Contracts and Unexpired
                   Leases .................................................................................................................... 38
        B.         Directors and Officers Insurance Policies............................................................. 39


                                                                      i
18-11358-mew           Doc 634            Filed 12/13/18 Entered 12/13/18 18:10:08                                      Main Document
                                                       Pg 5 of 75

                                                  TABLE OF CONTENTS
                                                       (continued)
                                                                                                                                        Page
          C.        Claims Based on the Rejection of Executory Contracts or Unexpired
                    Leases .................................................................................................................... 39
          D.        Cure of Defaults for Executory Contracts and Unexpired Leases
                    Assumed ................................................................................................................ 39
          E.        Preexisting Obligations to the Debtors Under Executory Contracts and
                    Unexpired Leases .................................................................................................. 40
          F.        Modifications, Amendments, Supplements, Restatements or Other
                    Agreements ........................................................................................................... 40
          G.        Reservation of Rights ............................................................................................ 41
          H.        Nonoccurrence of Effective Date.......................................................................... 41
 VII.     SUBSTANTIVE CONSOLIDATION ........................................................................... 41
 VIII. VOTING REQUIREMENTS ........................................................................................ 42
          A.        Voting Deadline .................................................................................................... 42
          B.        Holders Entitled to Vote ....................................................................................... 43
          C.        Vote Required for Acceptance by a Class ............................................................ 43
 IX.      CONFIRMATION OF THE PLAN .............................................................................. 44
          A.        Requirements for Confirmation of the Plan .......................................................... 44
          B.        Alternatives to Confirmation and Consummation of the Plan .............................. 49
 X.       MEANS OF IMPLEMENTATION .............................................................................. 49
          A.        Conditions to Plan Effectiveness .......................................................................... 49
          B.        Waiver of Conditions ............................................................................................ 50
          C.        Effect of Failure of Conditions ............................................................................. 50
          D.        Corporate Action ................................................................................................... 51
          E.        Vesting of Assets .................................................................................................. 51
          F.        Dissolution of the Debtors; Termination of Current Officers, Directors,
                    Employees and Counsel ........................................................................................ 51
          G.        Liquidating Trust .................................................................................................. 51
          H.        Provisions Governing Distributions...................................................................... 53
          I.        Exculpation ........................................................................................................... 56
          J.        Injunction .............................................................................................................. 57
          K.        Term of Injunctions or Stays................................................................................. 58
          L.        Miscellaneous Provisions...................................................................................... 58
 XI.      RISK FACTORS............................................................................................................. 62
          A.        Claim Objections .................................................................................................. 62
          B.        Distributions.......................................................................................................... 63
          C.        Non-Confirmation of Plan .................................................................................... 63
          D.        Administrative Insolvency .................................................................................... 63
          E.        Amendment, Waiver, Modification or Withdrawal of Plan ................................. 64
          F.        Non-Occurrence or Delayed Occurrence of the Effective Date ........................... 64
          G.        Conversion to Chapter 7 Case............................................................................... 64


                                                                      ii
18-11358-mew          Doc 634          Filed 12/13/18 Entered 12/13/18 18:10:08                                  Main Document
                                                    Pg 6 of 75

                                                TABLE OF CONTENTS
                                                     (continued)
                                                                                                                                Page
 XII.   FEDERAL INCOME TAX CONSEQUENCES OF CONSUMMATION OF
        THE PLAN ...................................................................................................................... 64
        A.        Certain United States Federal Income Tax Consequences to the Debtors............ 65
        B.        Consequences to Holders of Certain Claims ........................................................ 66
 XIII. RECOMMENDATION AND CONCLUSION ............................................................ 68




                                                                  iii
18-11358-mew   Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08   Main Document
                                      Pg 7 of 75
                               TABLE OF EXHIBITS


 Exhibit A        The Plan
 Exhibit B        The Wind Down Budget
 Exhibit C        The Liquidation Analysis




                                        iv
18-11358-mew       Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 8 of 75


 I.     INTRODUCTION

         The Plan Proponents submit this Disclosure Statement pursuant to section 1125 of the
 Bankruptcy Code in connection with the solicitation of acceptances of the Plan. A copy of the
 Plan is attached hereto as Exhibit A. The rules of interpretation set forth in Article I.B of the Plan
 shall govern the interpretation of this Disclosure Statement.

        This Disclosure Statement sets forth certain information regarding the prepetition operating
 and financial history of the Debtors, the events leading up to the commencement of the Chapter
 11 Cases, events that have occurred during the Chapter 11 Cases and the anticipated liquidation of
 the Debtors if the Plan is confirmed and becomes effective. This Disclosure Statement also
 describes terms and provisions of the Plan, including, among other things, certain effects of
 confirmation of the Plan, certain risk factors, certain alternatives to the Plan and the manner in
 which Distributions will be made under the Plan.

         The Plan establishes the Liquidating Trust, which will, among other things, undertake the
 liquidation of the Debtors and their Estates, administer Distributions in accordance with the Plan
 and the Liquidating Trust Agreement and prosecute or otherwise resolve the Retained Causes of
 Action. The Plan Proponents believe that the Plan is in the best interest of the Debtors’ creditors
 and stakeholders. On [_____], 2018, the Bankruptcy Court entered an order approving this
 Disclosure Statement as containing adequate information within the meaning of section 1125 of
 the Bankruptcy Code. See Docket No. [_]. However, the Bankruptcy Court’s approval of the
 Disclosure Statement constitutes neither a guaranty of the accuracy or completeness of the
 information contained herein nor an endorsement of the merits of the Plan.

        A.      Brief Overview of the Plan

         As discussed in more detail below, the Debtors’ assets have been almost fully liquidated
 and few assets remain, the Plan contemplates a liquidation of the Debtors remaining intangible
 assets and their Estates. There are no practical alternatives to the conclusion of this process. The
 Plan’s primary objective is to maximize the value of recoveries to all Holders of Allowed Claims
 and distribute all property of the Estates that is or becomes available for Distribution in accordance
 with the priorities established by the Bankruptcy Code. The Plan Proponents believe that
 implementation of the Plan is in the best interests of each of the Debtors and their creditors. For
 the reasons discussed in this Disclosure Statement, the Plan Proponents urge you to return your
 Ballot accepting the Plan to the Voting Agent by the Voting Deadline.

        B.      Parties Entitled to Vote on the Plan

         Under the provisions of the Bankruptcy Code, not all parties in interest are entitled to vote
 on a plan. Creditors or equity interest holders whose claims or interests are not impaired by a plan
 are deemed to accept the plan under section 1126(f) of the Bankruptcy Code and are not entitled
 to vote. In addition, creditors or equity interest holders whose claims or interests are impaired by
 a plan and will receive no distribution under the plan are not entitled to vote because they are
 deemed to have rejected the plan under section 1126(g) of the Bankruptcy Code. These matters
 are more fully discussed in Article V.B of this Disclosure Statement.
18-11358-mew          Doc 634         Filed 12/13/18 Entered 12/13/18 18:10:08                       Main Document
                                                   Pg 9 of 75


         The following table identifies the Classes that are entitled to vote on the Plan. The table
 also sets forth the estimated Allowed amount for each Class, the estimated recovery for each Class
 and the impairment status for each Class. Article V.C of this Disclosure Statement contains a
 detailed description of the Classes of Claims and Interests.

     Class   Designation         Impairment           Estimated Allowed              Estimated              Voting
                                                           Amount3                   Recovery               Status
                                                                                       Rate4

     1       Secured Tax        Unimpaired          $0.00-$90,433.11                100%                  Deemed to
             Claims                                                                                     accept the Plan
                                                                                                        and not entitled
                                                                                                            to vote.

     2       Other Secured      Unimpaired          $0.005                          100%                  Deemed to
             Claims                                                                                     accept the Plan
                                                                                                        and not entitled
                                                                                                            to vote.

     3       Other Priority     Unimpaired          $0.00-$772,744.37               100%                  Deemed to
             Claims                                                                                     accept the Plan
                                                                                                        and not entitled
                                                                                                            to vote.

     4       General            Impaired            $50,000,000 -                   .02 – 5%6           Entitled to vote
             Unsecured                              $307,000,000                                         on the Plan.
             Claims

     5       Intercompany       Impaired            N/A                             0%                     Deemed to
             Claims                                                                                      reject the Plan
                                                                                                        and not entitled
                                                                                                             to vote.



 3
   The Estimated Allowed Amounts are estimates only and actual amounts may be materially greater or less than those
 set forth herein. Such estimates account solely for the amounts either listed in the Debtors’ schedules (the low end of
 any ranges provided) or the amounts listed in creditors’ asserted proofs of claim, whichever is greater, and do not yet
 account for additional analysis including, without limitation, any amounts attributable to a deficiency claim or priority
 tax claim, or otherwise analyzed for the validity, extent, or priority of such claim. The Debtors may amend these
 figures on account of such further analysis.
 4
   The Estimated Recovery Rates are estimates only and actual recoveries may be materially greater or less than those
 set forth herein. Such estimates do not yet account for additional analysis including, without limitation, any amounts
 attributable to a deficiency claim or otherwise analyzed for the validity, extent, or priority of such claim. The Debtors
 may amend these figures on account of such further analysis.
 5
   As a result of the Sale, there is no collateral remaining to secure the liens or claims held by Holders of Other Secured
 Claims, thereby rendering such Claims wholly unsecured deficiency claims. While certain Holders of such Claims
 may continue to have recourse as against the Purchaser pursuant to the Asset Purchase Agreement or the Sale Order,
 as to the Debtors’ Estates and the Plan, such deficiency claims are entitled to vote on the Plan as members of Class 4,
 i.e., General Unsecured Claim.
 6
   The Estimated Recovery Rates for Class 4 derive from the Committee and Debtors’ current assessment of the amount
 of potentially available assets and the pool of claims that are likely to be allowed. The Liquidating Trustee would
 need to bring in significant value through the prosecution of Retained Causes of Action to achieve anywhere near the
 higher end of the estimate.


                                                             2
18-11358-mew          Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                               Pg 10 of 75


  6       Interests           Impaired       N/A                        0%                 Deemed to
                                                                                         reject the Plan
                                                                                        and not entitled
                                                                                             to vote.


        C.      Solicitation Packages

         On ___, 2018, the Bankruptcy Court entered an order approving Debtors’ Motion for Entry
 of an Order (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the
 Solicitation and Notice Procedures with Respect to Confirmation of Debtors’ and the Creditors’
 Committee’s Joint Plan of Liquidation, (III) Approving the Forms of Ballots and Notices in
 Connection Therewith, (IV) Scheduling Certain Dates with Respect Thereto and (V) Granting
 Related Relief. See Docket No. [_] (the “Disclosure Statement Order”). The package of
 materials (the “Solicitation Package”) to be sent to Holders in the Voting Class includes:

                         a.       this Disclosure Statement (with the Plan as an exhibit thereto);

                         b.       the Solicitation and Voting Procedures;

                         c.       the notice of the Confirmation Hearing (the “Confirmation
                                  Hearing Notice”);

                         d.       the Class 4 Ballot(s) with voting instructions with respect thereto;

                         e.       a cover letter from the Debtors;

                         f.       the Disclosure Statement Order; and

                         g.       any supplemental documents that the Debtors file with the
                                  Bankruptcy Court or that the Bankruptcy Court orders to be made
                                  available.

         In addition to the service procedures outlined above: (a) the Plan, the Disclosure Statement
 and the exhibits to both of the foregoing documents will be made available online at no charge at
 the Document Website and (b) the Plan Proponents will provide parties in interest (at no charge)
 with hard copies of the Plan and/or Disclosure Statement upon written request to Relativity Media
 Ballots, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.

        D.      Ballots, Voting Procedures and Voting Deadline

         If you are entitled to vote to accept or reject the Plan, a Ballot has been enclosed in your
 Solicitation Package for the purpose of voting on the Plan. If you hold multiple Claims, you may
 receive more than one Ballot. In voting to accept or reject the Plan, you must use only the Ballot
 or Ballots sent to you with this Disclosure Statement. After carefully reviewing the Plan, the
 Disclosure Statement, the Disclosure Statement Order and the detailed instructions accompanying
 your Ballot, please indicate on your Ballot your vote to accept or reject the Plan.




                                                    3
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 11 of 75


         All Ballots, in order to be counted, must be properly completed in accordance with the
 voting instructions on the Ballot and actually received by the Voting Agent by the Voting
 Deadline (i.e., [___], 2019 at 4:00 p.m. (Eastern Time)). Please return your properly completed
 Ballot(s) to Relativity Media Ballots, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York,
 NY 10022. Ballots should not be sent directly to the Debtors, the Creditors’ Committee or the
 foregoing parties’ agents (other than the Voting Agent).

          In addition to accepting Ballots by regular mail, overnight courier or hand delivery, Ballots
 will be accepted via electronic, online transmission through a customized electronic Ballot by
 utilizing the E-Ballot platform on Prime Clerk’s website. Holders may cast an E-Ballot and
 electronically sign and submit such electronic Ballot via the E-Ballot platform. Instructions for
 casting an electronic Ballot can be found on the “E-Ballot” section of Prime Clerk’s website. The
 encrypted ballot data and audit trail created by such electronic submission shall become part of the
 record of any electronic Ballot submitted in this manner and the creditor’s electronic signature will
 be deemed to be an original signature that is legally valid and effective. For the avoidance of
 doubt, holders may only cast Ballots electronically via the E-Ballot platform
 (https://cases.primeclerk.com/relativity). Ballots submitted by electronic mail, facsimile, or any
 other means of electronic submission other than E-Ballot will not be counted.

         If a Holder of a Claim delivers to the Voting Agent multiple properly completed Ballots
 with respect to a Claim prior to the Voting Deadline, the Ballot that will be counted for purposes
 of determining whether sufficient acceptances required to confirm the Plan have been received
 will be the properly completed Ballot determined by the Voting Agent to have been received last
 from such Holder with respect to such Claim.

         If you are a Holder of a Claim who is entitled to vote on the Plan as set forth in the
 Disclosure Statement Order and did not receive a Ballot, received a damaged Ballot or lost your
 Ballot, or if you have any questions concerning the Disclosure Statement, the Plan, your Ballot or
 the Solicitation and Voting Procedures, please contact the Voting Agent (a) by telephone at (866)
 355-3940 (for domestic or Canadian callers) or (323) 406-6362 (for international callers),
 (b) by email at relativityballots@primeclerk.com, or (c) in writing at Relativity Media Ballots, c/o
 Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.

        Before voting on the Plan, each Holder in the Voting Class should read the following
 documents in their entirety: the Disclosure Statement, the Plan, the Disclosure Statement Order,
 the Confirmation Hearing Notice and the instructions accompanying their Ballot(s). These
 documents contain important information concerning how Claims are classified for voting
 purposes and how votes will be tabulated. Holders of Claims in the Voting Class are also
 encouraged to review the relevant provisions of the Bankruptcy Code and Bankruptcy Rules and/or
 consult their own attorneys. Article VIII.D of this Disclosure Statement contains further
 information and instructions on voting to accept or reject the Plan.

        E.      Plan Objection Deadline

        Pursuant to the Disclosure Statement Order, objections to Confirmation or requests for
 modifications to the Plan, if any, must: (a) be in writing; (b) conform to the Bankruptcy Rules, the
 Local Rules and any orders of the Court; (c) state, with particularity, the legal and factual basis for


                                                   4
18-11358-mew      Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                            Pg 12 of 75


 the objection and, if practicable, a proposed modification to the Plan (or related materials) that
 would resolve such objection; and (d) be filed with the Court (contemporaneously with a proof of
 service) and served upon the applicable notice parties so to be actually received on or before
 [_____], 2019 at 4:00 p.m. (Eastern Time) (the “Plan Objection Deadline”).

        F.      Confirmation Hearing

         The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on
 whether the Debtors have fulfilled the confirmation requirements of section 1129 of the
 Bankruptcy Code. The Confirmation Hearing has been scheduled for [______], 2019 at [__:__]
 [a][p].m. (Eastern Time) before the Honorable Judge Michael E. Wiles, United States Bankruptcy
 Judge for the Southern District of New York, in Courtroom 617 at the United States Bankruptcy
 Court for the Southern District of New York, located at One Bowling Green, New York, NY
 10004. The Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court
 without further notice.

 II.    OVERVIEW OF THE DEBTORS

        A.      Corporate Structure

         The Debtors operate their businesses through separate but affiliated companies that are
 generally organized by business lines or units. Relativity Holdings LLC (“Relativity Holdco”)
 owns 100% of the equity of Relativity Media, LLC (“RML”) and RML is the direct or indirect
 owner of the Debtors (the “Debtor Subsidiaries”) and the non-Debtor subsidiaries of Relativity
 Holdco (the “Non-Debtor Subsidiaries” and, together with Relativity Holdco, RML and the
 Debtors, “Relativity” or the “Company”). Detailed charts of Relativity’s corporate structure by
 legal entity are attached as Exhibit C to the Declaration of Colin M. Adams in Support of Chapter
 11 Petitions and First Day Pleadings [Docket No. 7].

        B.      Business Overview

         Relativity is a privately held entertainment company with a global media platform that
 historically has provided, among other things, film financing, production and distribution.
 Relativity was founded in 2004 as a film slate co-financier partnering with major studios such as
 Sony and Universal. In 2010, Relativity acquired the marketing and distribution operations of
 Overture Films, LLC and began to transform itself into a full-service movie studio. Since its
 inception, Relativity has produced, distributed or structured financing for over 200 feature films,
 including films such as The Fighter, Limitless, Safe Haven and Act of Valor. Prior to its 2015
 Bankruptcy (defined below), Relativity had further expanded into other forms of business,
 including branding services, sports management, digital media, music publishing and fashion
 brand management and consultation.

        On July 30, 2015, Relativity Fashion, LLC and 143 of its affiliates (the “2015 Debtors”)
 filed petitions for relief under the Bankruptcy Code in the Bankruptcy Court (the “2015
 Bankruptcy”). On February 8, 2016, the Bankruptcy Court entered an order (the “2016
 Confirmation Order”) confirming the Plan Proponents’ Fourth Amended Plan of Reorganization
 Pursuant to Chapter 11 of the Bankruptcy Code, dated February 8, 2016 (as amended by the 2016



                                                 5
18-11358-mew           Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08        Main Document
                                                 Pg 13 of 75


 Confirmation Order, the “2016 Plan”).7 The 2016 Plan became effective on April 14, 2016 (the
 “2016 Plan Effective Date”).8

         As discussed in the Declaration of Lori Sinanyan in Support of Chapter 11 Petitions, First
 Day Pleadings and Proposed Sale [Docket No. 8], the 2016 Plan did not result in a successful
 going business enterprise. Following the 2016 Plan Effective Date, Relativity was unable to raise
 the capital that it required and the size and scope of Relativity’s business operations were severely
 curtailed. By May 8, 2018, the Debtors’ work force had been reduced to approximately 11 full
 and part-time employees and five (5) independent contractors.

           C.       Business Operations

         The Debtors no longer conduct any ongoing business operations except as necessary to
 maintain assets for distribution to creditors through this Plan. Relativity is headquartered at 9242
 Beverly Boulevard, Suite 300, Beverly Hills, California 90210. The premises are leased.
 Relativity’s operations were previously conducted through various subsidiaries and affiliates that
 are grouped by business units. The Debtors’ key business units historically have included (a) film
 distribution; (b) music; (c) digital; (d) branding; and (e) fashion. Presently, the Debtors’ business
 activities are almost exclusively related to a subset of its historical film business.

         In the past, Relativity’s film business provided a full-service studio with development,
 financing and distribution capabilities. As of the Petition Date, however, Relativity’s operations
 had been reduced to four (4) primary business activities: (a) the ongoing exploitation of
 approximately 70 titles from its film library; (b) servicing the film library; (c) distributing owned
 and third-party first-run film content through Netflix, Inc. (“Netflix”) pursuant to an existing
 subscription video-on-demand distribution agreement; and (d) preserving and marketing film,
 television, music and other content assets and intellectual property for monetization and/or future
 development. Currently, Relativity has no ongoing business activities as Relativity sold
 substantially all of its assets to UltraV and certain affiliates of UltraV (collectively, the
 Purchaser”) pursuant to the asset purchase agreement dated as of October 10, 218 (the “Asset
 Purchase Agreement”) that the Bankruptcy Court approved on August 21, 2018. See Docket
 Nos. 502, 553.

           D.       Equity Classes

         Relativity Holdco’s operating agreement establishes three (3) classes of equity units:
 (a) Class A Common Units, (b) Preferred Units and (c) Profits Interest Units. Profits Interest Units
 are nonvoting. As noted in Article II.A of this Disclosure Statement, the Debtors and the Non-
 Debtor Subsidiaries are 100% owned by Relativity Holdco. As of December 31, 2017, Relativity
 Holdco’s operating agreement lists the ownership of the units as follows:




 7
     See Case No. 15-11989 at Docket Nos. 1572 and 1573.
 8
     See Case No. 15-11989 at Docket No. 1766.


                                                           6
18-11358-mew       Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                            Pg 14 of 75




        E.       Prepetition Capital Structure

        The following table reflects a summary of the Debtors’ pre-petition secured indebtedness.
 The table is broken down by recourse (obligations, either primary or secondary, of RML and
 various other operating entities) and non-recourse (obligations solely of special purpose vehicles).

             Recourse Corporate Debt
                                                                 Actual Amount
                                                                  ($ thousands)
                                                             Calculated as of 5/3/2018
             Prepetition Secured Note                                          73,597.00
             Subordinated Convertible Note                                     44,795.00
             Heatherden Securities LLC Fee Claim
                                                                                 5,869.00
             Notes
             Technicolor Note                                                   7,922.00
             Total Recourse Corporate Debt                                    129,577.00

             Non-Recourse Corporate Debt
                                                                  Actual Amount
             Counterparty                                          ($ thousands)

             Midcap Library Facility                                           17,140.00
             Class D Replacement Funding Agreement                              4,949.00
             Aperture Obligations                                                 974.00
             Replacement P&A Notes                                             99,440.00
             Total Non-Recourse Corporate Debt                                130,883.00




                                                  7
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 15 of 75


                1.      Recourse Corporate Debt

                        a.      Prepetition Secured Note Facility

         Pursuant to the terms of the 2016 Plan, (i) RML, as maker, (ii) the Guarantors (as defined
 therein and, collectively, the “Prepetition Note Guarantors”), and (iii) RM Bidder, LLC, as
 payee (which has assigned all of its rights, title and interest in the Prepetition Secured Note to
 UltraV, together with its successors and assigns, collectively, the “Prepetition Secured Note
 Lender”), entered into that certain Secured Promissory Note in the aggregate principal amount of
 $60,000,000, which is referred to in the 2016 Plan as the “Bidco Note” (as amended, modified or
 supplemented, the “Prepetition Secured Note” and, together with all security agreements, pledge
 agreements and other documents executed and delivered in connection therewith, including,
 without limitation, the other Note Documents (as defined in the Prepetition Secured Note), each
 as amended, modified, or otherwise supplemented, collectively, the “Prepetition Secured Note
 Documents”).

         Pursuant to the Prepetition Secured Note Documents, the Debtors granted to the Prepetition
 Secured Note Lender a security interest in, and liens on, all or substantially all of the Debtors’
 assets, including, without limitation, the Collateral (as defined in the Prepetition Secured Note
 Documents) and all proceeds and products of any and all of the foregoing. The Prepetition Secured
 Note originally bore interest at a rate of 8.5% per annum on the first $30 million and 12.0% per
 annum on any amount over $30 million, in each case payable quarterly in cash. As part of the
 First Amendment to the Prepetition Secured Note, dated June 30, 2016, interest was raised to 12%
 per annum on the first $30 million and 15.5% per annum on any amount over $30 million. Since
 June 30, 2016, interest on the Prepetition Secured Note has been paid in kind. Obligations (as
 defined in the Prepetition Secured Note) under the Prepetition Secured Note are subject to
 mandatory repayment out of certain debt and equity raises and are required to be senior to certain
 other indebtedness of the Debtors.

         As of the Petition Date, the Debtors were jointly and severally liable for amounts
 outstanding under the Prepetition Secured Note of not less than $73,597,000, which does not
 include any additional accrued and unpaid interest (including any default interest) after the Petition
 Date, fees, costs, expenses (including, without limitation, the reasonable and documented fees and
 expenses required to be paid under the Prepetition Secured Note Documents), payment-in-kind
 obligations, indemnities, costs, other charges or amounts owing under or in connection with the
 Prepetition Secured Note Documents and all other Obligations (the interest, fees and other
 expenses, collectively, the “Prepetition Secured Note Obligations”). Pursuant to the terms of
 the Prepetition Secured Note, each Prepetition Note Guarantor has jointly and severally guaranteed
 payment of the Prepetition Secured Note Obligations.

                        b.      Subordinated Convertible Note in Favor of Relativity Secured
                                Lender, LLC

        On April 12, 2016, RML issued that certain Subordinated Promissory Note and Security
 Agreement in favor of Relativity Secured Lender, LLC in the original principal amount of
 $35,000,000 (the “RSL Note”). As of the Petition Date, approximately $44,795,000 remained
 outstanding on the RSL Note. No payments have been made on the RSL Note. The obligations


                                                   8
18-11358-mew       Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                            Pg 16 of 75


 under the RSL Note bear interest at 12% per annum and mature on April 12, 2021. The RSL Note
 is subordinated in right of payment to the Prepetition Secured Note Obligations and secured by
 substantially all of the assets of RML, subordinated to liens securing the Prepetition Secured Notes.
 Each of the Prepetition Note Guarantors guarantees the payment of the RSL Note.

         The RSL Note includes an option, exercisable prior to the maturity date but subject to the
 occurrence of certain conditions (including that the Prepetition Secured Note Obligations are less
 than $30,000,000), for Relativity Secured Lender, LLC to require its redemption in exchange for
 a formula based amount of RML’s equity interests. This option was not exercised before the
 Petition Date. Moreover, because the collateral securing the RSL Note was sold by the Debtors
 as described herein, the RSL Note Claim is treated as a General Unsecured Claim under the Plan.

         Relativity Secured Lender, LLC and the Plan Proponents are currently attempting to
 negotiate of whatever claims Relativity Secured Lender, LLC, and its principals, on the one hand,
 and the Debtors and their estates, on the other hand, may have against each other. If an agreement
 is reached, the Plan Proponents anticipate filing a motion seeking approval of that compromise
 prior to the Voting Deadline.

                        c.      Heatherden Securities LLC Fee Claim Notes

         Pursuant to the 2016 Plan, RML and each of the Prepetition Note Guarantors issued
 Heatherden Securities, LLC two (2) Unsecured Promissory Notes (Non-Negotiable) on April 14,
 2016 (the “Fee Claim Notes”). Each such note was issued in the original principal amount of
 $2,875,000. One note has a maturity date of October 17, 2016; the other has a maturity date of
 February 17, 2017. Each note bears interest at 1% per annum. Each note was the product of a
 settlement under the 2016 Plan with Heatherden related to the Heatherden Fee Claim (as defined
 in the 2016 Plan). All obligations under each Fee Claim Note are guaranteed by each of the
 Prepetition Note Guarantors. As of the Petition Date, approximately $5,869,000 remained
 outstanding on these notes in the aggregate.

                        d.      Technicolor Note

         On April 14, 2016, RML issued to Technicolor, Inc., a Delaware corporation
 (“Technicolor”), a Promissory Note in the original principal amount of $8,382,744.68 (the
 “Technicolor Note”). The Technicolor Note, which matured on April 14, 2018, required RML to
 make 24 monthly principal payments in the amount of $349,281.03. The Technicolor Note bore
 interest at 0% per annum unless an Event of Default (as defined in the Technicolor Note) occurred,
 after which interest accrued at the lesser of 10.5% per annum and the highest rate allowed by law.
 Pursuant to that certain Guaranty dated as of April 14, 2016 (the “Technicolor Guaranty”),
 Skyland (Beijing) Film-Television Culture Development Ltd., RML Distribution Domestic, LLC,
 a California limited liability company (“RDD”), and RML Distribution International, LLC, a
 California limited liability company (“RDI”) (collectively, the “Technicolor Guarantors”) each
 guaranteed RML’s payment to Technicolor of the obligations under the Technicolor Note.

         The Technicolor Note and the Technicolor Guaranty are each secured by a Services Lien
 and a Statutory Lien (in each case, as defined in the Technicolor Note) that are memorialized by
 that certain Security Agreement, dated as of April 14, 2016, by and among RML, each of the



                                                   9
18-11358-mew            Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08                       Main Document
                                                  Pg 17 of 75


 Technicolor Guarantors and Technicolor. After making several initial cash payments, the monthly
 amortization payments contemplated by the Technicolor Note were not made. Nevertheless,
 Technicolor did not declare a default rendering the Technicolor Note’s default rate inapplicable.
 Thus, approximately $7,922,000 remained outstanding under the Technicolor Note as of the
 Petition Date. The Asset Purchase Agreement provides that Technicolor shall not be required to
 turn over collateral to which it has a Permitted Exception (as defined in the Asset Purchase
 Agreement, and Technicolor has a Permitted Exception for the Services Lien and the Statutory
 Lien.

                   2.       Non-Recourse Corporate Debt

                            a.       Library Term Loan

         On April 12, 2016, each of RMLDD Financing, LLC, a California limited liability
 company (“RMLDD”), RDD, RDI, and certain special purpose entities,9 in each case as
 borrowers, certain financial institutions as lenders and Midcap Funding X Trust, a Delaware
 statutory trust, as Agent for the Lenders (“Midcap”), entered into that certain First Amendment to
 the Term Loan and Security Agreement (the “Midcap Facility Loan Agreement”) dated as of
 March 11, 2016 (the “Midcap Library Facility”). RML serves as servicer for the borrowers
 under the Midcap Library Facility. The Midcap Library Facility was extended in one term loan
 advance in the amount of $40,000,000. Interest accrued on the obligations outstanding under the
 Midcap Library Facility at a stated rate of LIBOR plus 10% per annum.10 Obligations under the
 Midcap Library Facility mature on July 12, 2018 and are amortized on a regular basis via cash
 sweep as cash proceeds from Pledged Pictures (as defined in the Midcap Facility Loan
 Agreement), net of certain costs, including residuals, are collected. As of the Petition Date,
 approximately $17,140,000 in obligations were outstanding on the Midcap Library Facility.

                            b.       Class D Replacement Funding Agreement

         The Debtors financed their print and advertising (“P&A”) budgets, which are triggered
 when a film finishes production and moves into the post-production stage. Upon theatrical release,
 their post-release lender lent two times (2x) opening weekend box office. This obligation would
 normally have been paid off by an ultimates facility approximately 6-8 weeks after theatrical
 release. However, due to the 2015 Bankruptcy, loans outstanding on three (3) pictures remained
 unpaid. Upon the 2016 Plan Effective Date, certain of the 2015 Debtors were obligated to certain
 lenders with respect to The Lazarus Effect, The Woman in Black 2: Angel of Death, and Beyond
 the Lights (collectively, the “Designated Pictures”), for which the borrowers were, respectively:


 9
    The special purpose entities which are borrowers under the Midcap Library Facility are 21 & Over Productions,
 LLC, 3 Days to Kill Productions, LLC, RML Acquisitions IV, LLC, RML Acquisitions IX, LLC, RML Acquisitions
 III, LLC, Best of Me Productions, LLC, Black or White Films, LLC, Brick Mansions Acquisitions, LLC, RML Desert
 Films, LLC, Don Jon Acquisitions, LLC, RML Echo Films, LLC, RML Acquisitions V, LLC, RML Turkeys Films,
 LLC, RML Hector Films, LLC, RML Acquisitions II, LLC, RML Acquisitions VI, LLC, RML Acquisitions II, LLC,
 Snow White Productions, LLC, Movie Productions, LLC, RML Acquisitions V, LLC, RML November Films, LLC,
 RML Oculus Films, LLC, Furnace Films, LLC, Paranoia Acquisitions, LLC, Safe Haven Productions, LLC, Malavita
 Productions, LLC, RML Acquisitions XI, LLC and RML Acquisitions I, LLC.
 10
    As a consequence of a requested extension of the maturity date of the Midcap Library Facility, the facility presently
 accrues interest at a rate of 15% per annum.


                                                           10
18-11358-mew           Doc 634       Filed 12/13/18 Entered 12/13/18 18:10:08      Main Document
                                                  Pg 18 of 75


 RML Lazarus Films, LLC (the “Lazarus Borrower”)11 in the amount of $7,734,893.22; RML
 WIB Films, LLC (the “WIB Borrower”) in the amount of $13,560,973.67; and Blackbird
 Productions, LLC (the “BTL Borrower”) in the amount of $4,089,015.77.

         To restate these obligations, on April 12, 2016, (a) the Lazarus Borrower, (b) the WIB
 Borrower, (c) the BTL Borrower, (d) RDD, as accommodation pledger, (e) RMLDD, as
 accommodation pledger, (f) Macquarie US Trading LLC, a Delaware limited liability company,
 as agent (“Macquarie”), and (g) Macquarie Investments US Inc., as Lender, entered into that
 certain Class D Replacement Funding Agreement (the “Class D Agreement”), secured by rights
 related to certain Designated Pictures (as defined in the Class D Agreement). Obligations under
 the Class D Agreement matured on April 12, 2017. Interest accrued on such obligations at 12%
 per annum, paid monthly in kind, in arrears until the maturity date, when it was due in cash. Prior
 to the Petition Date, Macquarie foreclosed on the Designated Pictures pursuant to an
 approximately $9,000,000.00 credit bid. As of the Petition Date, approximately $4,949,000.00
 remained outstanding under the Class D Agreement, secured by certain distribution rights with
 respect to the Designated Pictures. As a result of Macquarie’s foreclosure, the approximately
 $4,949,000.00 outstanding under the Class D Agreement constitutes a General Unsecured Claim
 and will be treated as such.

                             c.      Aperture Agreement

          On May 3, 2017, Armored Car Productions, LLC, a California limited liability company
 (“Armored Car”), as borrower, and Aperture Media Participations, LLC, a Delaware limited
 liability company (“Aperture”), as lender, entered into that certain Loan and Security Agreement
 (the “Aperture Agreement”) pursuant to which Aperture provided a multiple draw, non-revolving
 loan to Armored in the amount of $4,941,592.57 (the “Aperture Obligations”). The Aperture
 Obligations are secured generally by the revenue stream related to the Masterminds, which remains
 in place after the Sale described herein. Interest accrues on the Aperture Obligations, with respect
 to base rate loans, at the base rate plus 11% and with respect to LIBOR rate loans, LIBOR plus
 12.5%. The Aperture Obligations are due in full on the Maturity Date (as defined in the Aperture
 Agreement) and paid down currently from the title’s revenue stream. Since the Sale (defined and
 described further herein), the Masterminds revenue stream flows to the Purchaser rather than the
 Debtors, though the payment from the title’s revenue stream remains in place. As of the Petition
 Date, approximately $974,000 of Aperture Obligations remained outstanding.

                             d.      Replacement P&A Notes

        Four (4) notes were issued pursuant to the 2016 Plan, in each case in favor of RKA Film
 Financing, LLC (“RKA”). Each such note was issued pursuant to the 2016 Plan in satisfaction of
 claims outstanding as of commencement of the 2015 Bankruptcy and with respect to each note,
 was secured by certain collateral related to a specific film. RKA foreclosed on the collateral
 securing two (2) of these notes prior to the Petition Date, though a deficiency amount remains
 outstanding. The remaining amounts owed under the notes are described below.




 11
      The Lazarus Borrower is a non-Debtor.


                                                    11
18-11358-mew         Doc 634        Filed 12/13/18 Entered 12/13/18 18:10:08                    Main Document
                                                 Pg 19 of 75


  Obligor                   Film Name                         Terms                       Amount
                                                                                          outstanding (in
                                                                                          thousands) as of
                                                                                          May 3, 2018
  Armored Car               Masterminds                       Treasury rate plus          $34,717
  Productions, LLC                                            1.5% interest per
  DR Productions,           The Disappointments               annum; matures on           $22,812
  LLC                       Room                              February 1, 2019.
  RML Kidnap                Kidnap                            Secured by revenue          $16,409
  Films, LLC                                                  stream of the title
  RML Somnia                Somnia (Before I Wake)            according to a              $25,503
  Films, LLC                                                  predetermined
                                                              waterfall

         No party guarantees, or is otherwise obligated to pay, amounts due under each note; each
 loan is non-recourse to RML and its affiliates, other than the special purpose entities developing
 the applicable film. However, each such note is secured by various intellectual property and
 distribution rights with respect to the applicable films listed above. In each case, to provide RKA
 with the benefit of such security interests, each of RML Somnia Films, LLC, Armored Car, RML
 Kidnap Films, LLC, the Lazarus Borrower, DR Productions, LLC, RDD and RMLDD executed
 that certain Security Agreement dated as of April 12, 2016 in favor of RKA.12 Since the Sale
 (defined and described further herein), the revenue streams pertaining to the above titles flow to
 the Purchaser rather than the Debtors, though the payment from the respective title’s revenue
 stream remains in place.

                           e.       Intercreditor & Subordination Agreements

        The relationships among the Debtors’ lenders are governed by the following intercreditor
 agreements (each, an “Intercreditor Agreement”) and Subordination Agreement (as defined
 below, and together with each Intercreditor Agreement, the “Intercreditor Agreements”):13

                           a.       that certain Subordination and Intercreditor Agreement dated as of
                                    April 12, 2016 between Macquarie as agent for the Senior Creditors
                                    (as defined therein) and UltraV as agent for the Second Lien
                                    Creditors (as defined therein) (the “Macquarie Intercreditor
                                    Agreement”);

                           b.       that certain Fourth Amended and Restated Intercreditor Agreement
                                    dated as of May 3, 2017 by and among OneWest Bank
                                    (“OneWest”),14 as agent for itself and the Production Lenders (as
                                    defined therein), Comerica Bank as the Senior P&A Lender (as

 12
    RML Somnia Films, LLC, RML Kidnap Films, LLC and Lazarus Borrower are non-Debtors.
 13
    The Debtors’ lenders, including the Prepetition Secured Note Lender, are governed by the Intercreditor Agreements
 described in subparagraphs (a)-(k) below. In addition, the Debtors’ lenders, not including the Prepetition Secured
 Note Lender, are governed by the Intercreditor Agreements described in subparagraphs (l)-(n) below.
 14
    This entity was formerly known as CIT Bank, NA and, upon information and belief, is now known as OneWest
 Bank, a division of CIT Bank, N.A.


                                                         12
18-11358-mew   Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08          Main Document
                                      Pg 20 of 75


                         defined therein), North American Panda, LLC as the Subordinate
                         P&A Party (as defined therein), Aperture as the Aperture Lender (as
                         defined therein), RKA as the RKA Lender (as defined therein),
                         UniFi Completion Guaranty Insurance Solutions, Inc. (“UniFi”) as
                         Completion Guarantor (as defined therein), the Payee (as defined
                         therein) and Relativity Secured Lender, LLC (the “Subordinated
                         Lender”) (the “Masterminds Production Intercreditor
                         Agreement”);

                  c.     that certain Second Amended and Restated Intercreditor Agreement
                         dated as of April 12, 2016 among RKA as the RKA Lender (as
                         defined therein), UniFi as agent and attorney-in-fact as described
                         therein, OneWest, as agent for itself and the Production Lenders (as
                         defined therein), UltraV and the Subordinated Lender (the “DR
                         Intercreditor Agreement”);

                  d.     that certain Intercreditor Agreement dated as of April 12, 2016
                         among RKA as the RKA Lender (as defined therein), UltraV and
                         the Subordinated Lender (the “Somnia P&A Intercreditor
                         Agreement”);

                  e.     that certain Intercreditor Agreement dated as of April 12, 2016
                         among RKA as the RKA Lender (as defined therein), UltraV and
                         the Subordinated Lender (the “Kidnap P&A Intercreditor
                         Agreement”);

                  f.     that certain Intercreditor Agreement dated as of April 12, 2016
                         among RKA as the RKA Lender (as defined therein), UltraV and
                         the Subordinated Lender (the “Lazarus P&A Intercreditor
                         Agreement”);

                  g.     that certain Subordination and Intercreditor Agreement dated as of
                         April 12, 2016 between MidCap Financial Trust and UltraV (the
                         “MidCap Intercreditor Agreement”);

                  h.     that certain Intercreditor Agreement dated as of April 12, 2016
                         among Manchester Library Company LLC, MidCap Financial
                         Trust, RKA, Macquarie, CIT Bank, NA, UltraV, the Subordinated
                         Lender and the other parties thereto (the “Manchester Library
                         Intercreditor Agreement”);

                  i.     that certain Intercreditor Agreement dated as of April 12, 2016 by
                         and among MidCap Financial Trust, Macquarie, RKA, OneWest,
                         UltraV, the Subordinated Lender, RML, RMLDD, RDD and RDI
                         (the “Omnibus Accounts Intercreditor Agreement”);




                                          13
18-11358-mew      Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                            Pg 21 of 75


                       j.      that certain Subordination Agreement dated as of April 12, 2016
                               between the Subordinated Lender and UltraV (the “Subordination
                               Agreement”);

                       k.      that certain Theatrical Accounts Intercreditor Agreement dated as of
                               April 12, 2016 by and among CIT Bank, N.A., Macquarie, RKA,
                               the Subordinated Lender, Midcap Financial Trust and
                               acknowledged and consented to by RML, RMLDD, RDD and RDI
                               (the “Theatrical Accounts Intercreditor Agreement”);

                       l.      that certain Subordination and Intercreditor Agreement dated as of
                               April 12, 2016 among Macquarie and the Subordinated Lender (the
                               “Class D Subordination Agreement”);

                       m.      that certain Subordination and Intercreditor Agreement dated as of
                               April 12, 2016 between Midcap Financial Trust and the
                               Subordinated Lender (the “Second Lien Subordination
                               Agreement”); and

                       n.      that certain Intercreditor Agreement dated as of April 12, 2016
                               between Macquarie as agent for the Post-Release Lenders (as
                               defined therein) and RKA (the “Lazarus Effect Intercreditor
                               Agreement”).

        F.      Events Leading to Chapter 11 Cases

         Pursuant to the 2016 Plan, reorganized Relativity was required to, among other things,
 “undertake such Restructuring Transactions as may be necessary or appropriate to effect, in
 accordance with applicable non-bankruptcy law, a restructuring of the Debtors’ or Reorganized
 Debtors’ respective business or simplify the overall organizational structure of the Reorganized
 Debtors, including but not limited to resolving intercompany claims, all to the extent not
 inconsistent with any other terms of this Plan.” See 2016 Plan at III.E.1. In addition, the 2016
 Plan provided that the proceeds of any equity raised would be used as a source for funding the
 2016 Plan. See Second Amended Disclosure Statement for Plan Proponents' Second Amended
 Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Case No. 15-11989 at
 Docket No. 1174] (the “2016 Disclosure Statement”) at IV.C (“Jim Cantelupe, of Summit Trail
 Advisors, LLC, has committed to work with the Debtors to raise up to $100.0 million of new equity
 to fund the Plan.”); see also 2016 Plan at III.F (“The Debtors or Reorganized Debtors, as
 applicable, are authorized to execute and deliver any documents necessary or appropriate to obtain
 Cash for funding this Plan. All consideration necessary for the Reorganized Debtors to make
 payments or distributions pursuant hereto shall be obtained through a combination of one or more
 of the following: (a) Cash on hand of the Debtors, including Cash from business operations, or
 distributions from Non-Debtor Affiliates; (b) proceeds of the sale of assets; (c) the Exit Funding;
 (d) the proceeds of any tax refunds and the RKA Causes of Action; (e) the proceeds of any equity
 raise; and (f) any other means of financing or funding that the Debtors or the Reorganized Debtors
 determine is necessary or appropriate.”).




                                                 14
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                            Pg 22 of 75


         In addition, pursuant to the 2016 Plan, Joseph Nicholas (“Nicholas”) and Ryan Kavanaugh
 (“Kavanaugh”) became the officers and directors of Relativity Holdco and were authorized to
 select the directors for the boards of managers/directors of the direct and indirect subsidiaries of
 Relativity Holdco. See 2016 Plan at III.G.2. Nicholas resigned as co-chairman and co-CEO of
 RML on September 13, 2016 and, effective as of December 31, 2016, forfeited his equity interest
 in Relativity Holdco.

                1.      Relativity’s Efforts to Raise Debt and Equity

         Upon the 2015 Debtors’ emergence from bankruptcy, Relativity’s business lines generally
 remained intact, with the exception of Relativity’s unscripted television division, which was
 purchased by certain of Relativity’s senior secured lenders as part of the 2015 Debtors’ chapter 11
 cases. Relativity’s capital structure had been deleveraged by approximately $600 million and, as
 a result of the sale of the television division and other cost-cutting measures implemented by
 Relativity as part of the restructuring, Relativity’s overhead was reduced by approximately 66%.
 Relativity intended to raise $50-$100 million of new common equity for general working capital
 purposes, various strategic growth initiatives across Relativity. In addition, Relativity sought new
 debt financing in the approximate amount of $150 million.

         To reach these goals, Relativity had a full-time employee dedicated to capital-raising
 efforts. In addition, Kavanaugh and Nicholas dedicated their efforts to support the capital raising.
 These three (3) individuals worked with Houlihan Lokey Capital Inc. (“Houlihan”), which was
 engaged by the Company on April 6, 2016 as its exclusive placement agent in connection with the
 possible private placement of more than $100 million in equity or equity-linked securities
 involving the Company. Houlihan was authorized to act on a “best efforts” basis as the agent of
 the Company in the offering and placement of Relativity Holdco’s securities. Pursuant to the
 engagement letter with Houlihan, if the Company, prior to June 30, 2016, received more than one
 (1) bona fide term sheet for at least $50 million, the duration of the Houlihan engagement letter
 would automatically extend until December 31, 2016 and thereafter month to-month. The
 Houlihan engagement letter was subsequently amended to provide that the term would expire on
 June 30, 2016 with month-to-month extensions thereafter unless terminated with 30 days’ notice.

        During May 2016, the Company engaged EMP Media Partners LLC (“EMP”) and
 Aperture as co-arrangers of debt recapitalization in connection with a possible $100 million
 P&A/Ultimates revolver and an $85 million film library term loan. From April to June 2016, the
 Company and Houlihan prepared and finalized a management presentation (the “Equity
 Presentation”) related to the offering of common equity and other securities of Relativity Holdco.
 Additionally, the Company and EMP prepared a similar management presentation (the
 “Recapitalization Presentation”) that was provided to substantially all, if not all, of the potential
 financiers with whom the Company and/or EMP engaged. Houlihan’s efforts were not successful,
 and Houlihan provided notice of its resignation on January 12, 2017, with the resignation
 becoming effective February 11, 2017.

        In October 2016, the Company signed a Broker Dealer Services Agreement with Growth
 Capital Services and EMP for the private placement of the Company’s debt or equity securities
 (the “Offering”). The services agreement was for a one-year term and provided that services
 during the term could include: (a) reviewing the client's financial condition, operations,


                                                  15
18-11358-mew         Doc 634       Filed 12/13/18 Entered 12/13/18 18:10:08                    Main Document
                                                Pg 23 of 75


 competitive environment, prospects and related matters; (b) preparing an information package or
 confidential information memorandum; (c) identifying potential investors and interested parties;
 (d) preparing and implementing a plan to engage in discussions with potential investors and
 interested parties; (e) coordinating and evaluating indications of interest and proposals regarding
 the Offering; and (f) providing such other financial advisory and investment banking services
 reasonably necessary to accomplish the foregoing. That same month, the Company started to work
 with Storyoscopic as an arranger to help facilitate introductions and potential investments. These
 efforts were all ultimately unsuccessful.

          From the 2016 Plan Effective Date through at least the fall of 2017, the Company and/or
 its various advisors engaged with a wide range of parties regarding a multitude of possible
 transactions, including: (a) for the equity raise, at least 32 high net worth individuals, companies
 and/or funds (of which at least five (5) engaged in extensive discussions and/or diligence),
 (b) for the debt recapitalization, at least 14 companies and/or funds, (c) for a sale of the film library,
 at least seven (7) companies and/or funds and (d) for an investment in the film production slate, at
 least three (3) companies.15 Despite these efforts, only one (1) potential transaction led to an
 investment in the Company. YuuZoo Corporation Limited (“YuuZoo”) and the Company signed
 a binding letter of intent on October 27, 2016 for an equity investment and content license
 agreement (the “YuuZoo LOI”). On November 25, 2016, YuuZoo issued a press release
 concerning the deal terms set forth in the YuuZoo LOI, which included YuuZoo making a (x) $15
 million equity investment in the Company on November 23, 2016 and (y) $35 million equity
 investment in the Company between January and June 2017. The deal also included an additional
 possible investment of up to $100 million.

         On or around November 23, 2016, YuuZoo paid $2.5 million towards its initial
 investment.16 However, shortly thereafter, YuuZoo breached the YuuZoo LOI. In December
 2016, in an attempt to salvage the transaction, the parties pivoted to a content acquisition and
 distribution agreement format with an equity investment thereafter. This arrangement, however,
 was never consummated. Despite the breach, the parties yet again resumed discussions concerning
 the deal between February and March 2017, but no deal emerged and no further payments to the
 Company were made by YuuZoo. Thus, despite the Company’s efforts, including, but not limited
 to, engagement of various professionals, dedication of an employee to equity/debt recapitalization
 efforts, direct involvement of the co-managers in the equity raise, discussions and negotiations
 with many parties including managing an extensive diligence process with several interested
 investors, the Company was unable to secure the debt or equity capital necessary to execute on its
 business plan.

        Accordingly, in early 2018, discussions turned to negotiating a path toward maximizing
 the value of the remaining business. Given the inability to raise new capital in the market, it
 became apparent that the only viable path was an arrangement with the Company’s incumbent
 senior secured lender, UltraV (UltraV purchased the Prepetition Secured Note on or about




 15
    These statistics are based on the Company’s books and records and the knowledge of employees currently with the
 Company. However, Kavanaugh and Nicholas had meetings and discussions with investors not included herein.
 16
    This amount was used to pay down the RM Bidder Note (as defined in the 2016 Plan).


                                                        16
18-11358-mew         Doc 634    Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 24 of 75


 February 28, 2018). As such, on February 26, 2018, Kavanaugh signed a restructuring support
 agreement with UltraV, providing the framework for the sale of the Debtors’ assets to UltraV.

                2.      Relativity From the 2016 Plan Effective
                        Date to the Present Chapter 11 Cases

          Since the 2015 Debtors emerged from bankruptcy, the Companyy (i) paid off in full its
 DIP and Ultimates loans as set forth in the 2016 Plan, (ii) released Masterminds and TDR in
 September 2016 in accordance with the 2016 Plan after litigating with Netflix over the release of
 the films, (iii) entered into a P&A loan with Comerica Bank and North American Panda, LLC for
 up to $11 million in connection with Masterminds (this loan did not close until September 2016
 because of the litigation discussed above with Netflix), which was paid in full, (iv) paid off in full
 amounts owed to CIT (the production lender as set forth in the 2016 Plan), which included $11.4
 million for TDR and $19.7 million for Masterminds, (v) paid off in full $680,000 owed to Unifi as
 the bond insurer with respect to Masterminds and TDR, (vi) paid down the Midcap Library Facility
 by approximately $32.5 million and extended the loan’s maturity date (originally only a one-year
 term) through July 2018, (vii) paid down approximately $13.8 million owed to Macquarie (the
 post-release lender as set forth in the 2016 Plan) and subsequently effectuated an orderly transition
 of three (3) titles to Macquarie (Lazarus, Woman in Black 2, and Beyond the Lights), which
 resulted in a decrease of its outstanding loan by an additional $9 million, leaving a balance of
 approximately $4.8 million, (viii) obtained a mezzanine loan secured by Masterminds for $4.94
 million, which allowed the Company to preserve its ongoing business, which now has a balance
 of just under $1 million, (ix) continued paying residuals and participations payments over the last
 two (2) years with respect to the Company’s entire library, (x) continued uninterrupted servicing
 and distribution of nearly 70 library titles, which are owned by the Company for the benefit of
 Midcap, Macquarie or Vine (formerly Manchester), (xi) preserved its core group of development
 titles for future production, (xii) entered into license deals with third parties to fill slots required
 by the Company’s contract with Netflix (filling three (3) slots with films released in 2017), (xiii)
 settled or resolved various arbitrations and/or litigation and (xiv) executed debt to equity
 conversions with Carat and YFE.

         The Company also (i) sold various assets and/or distribution rights (e.g., The Crow, Animal
 Crackers, Fearless, part of its music library and interests in Relativity Education) to pay down
 RM Bidder, which also received $2.5 million from YuuZoo before YuuZoo backed out of the
 YuuZoo LOI, (ii) assisted the litigation trust formed under the 2016 Plan in handling claims
 objections in accordance with the 2016 Plan, (iii) transferred two (2) titles (Somnia and Kidnap)
 to RKA for a decrease of its debt by $2.5 million, (iv) transferred three (3) titles (3:10 to Yuma,
 The Forbidden Kingdom and The Bank Job) to Vine/Verite in accordance with the 2016 Plan,
 (v) terminated other distribution deals (e.g., The First Monday in May (fka Met Ball), Hunter
 Killer, Solace, Collide and Den of Thieves) and (vi) slimmed down operations and overhead to
 maintain operations and accomplish many of the items listed above. In addition, the Company
 (a) paid the Guilds approximately $6.6 million on account of the Guilds’ secured claim under the
 2016 Plan and (b) deposited approximately $2.3 million over time in the secured Guild’s trust
 account for secured residuals based on receipts for all titles collected since the 2015 Debtors’
 emergence from bankruptcy.




                                                   17
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                             Pg 25 of 75


 III.   THE CHAPTER 11 CASES

        A.       Voluntary Petitions

         On the Petition Date, the Debtors commenced these Chapter 11 Cases by filing voluntary
 petitions for relief under chapter 11 of the Bankruptcy Code. Pursuant to the Bankruptcy Court’s
 order on May 7, 2018, the Chapter 11 Cases have been consolidated for procedural purposes only
 and are being administered jointly. See Docket No. 5. The Debtors have continued, and will
 continue until the Effective Date, to manage their properties as debtors-in-possession, subject to
 the supervision of the Bankruptcy Court and in accordance with the provisions of the Bankruptcy
 Code. An immediate effect of the filing of the Chapter 11 Cases was the imposition of the
 automatic stay pursuant to section 362 of the Bankruptcy Code, which, with limited exceptions,
 enjoined the commencement or continuation of all collection efforts by creditors, enforcement of
 liens against any assets of the Debtors and litigation against the Debtors.

        B.       First and Second Day Motions

        On the Petition Date and shortly thereafter, the Debtors filed a number of motions and other
 pleadings (the “First Day Motions”). The First Day Motions were proposed to ensure the
 Debtors’ orderly transition into the chapter 11 proceedings. The Bankruptcy Court entered the
 following orders concerning the First Day Motions (with certain adjustments or modifications to
 accommodate the concerns of the Bankruptcy Court, the U.S. Trustee and other parties in interest):
                orders authorizing (a) joint administration of the Chapter 11 Cases, (b) the use of
                 Prime Clerk as the Debtors’ Claims Agent and (c) case management procedures
                 [Docket Nos. 5, 41 and 221];
                orders authorizing the Debtors to continue prepetition insurance coverage and pay
                 related prepetition obligations [Docket Nos. 69 and 220];
                orders approving the Debtors’ payment of certain employee wages and benefits
                 [Docket Nos. 43 and 218];
                orders approving the Debtors’ ability to make certain prepetition residuals and
                 participations payments incurred in the ordinary course of business [Docket Nos.
                 45 and 219];
                orders approving the continued use of the Debtors’ existing cash management
                 system [Docket Nos. 42 and 224];
                interim orders approving the Debtors’ ability to obtain postpetition financing and
                 use cash collateral [Docket Nos. 56, 217, 246, 287, 360 and 444]; and
                a final order approving the Debtors’ ability to obtain postpetition financing and use
                 cash collateral [Docket No. 479] (including all amendments and modifications, the
                 “Final DIP Order”). Pursuant to the Final DIP Order, the Bankruptcy Court
                 authorized the Debtors to obtain up to $4,000,000.00 in postpetition debtor-in-
                 possession financing (the “DIP Facility”).




                                                  18
18-11358-mew      Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                           Pg 26 of 75


        C.      Retention of the Debtors’ Professionals

        After the commencement of the Chapter 11 Cases, the Debtors obtained Bankruptcy Court
 approval to retain (a) Winston & Strawn LLP as counsel [Docket No. 313], (b) Willkie Farr &
 Gallagher LLP as Special Litigation Counsel [Docket No. 340], (c) M-III Partners to provide
 interim management services [Docket No. 306]; and (d) Colin M. Adams as Chief Restructuring
 Officer [Docket No. 306]. The applications to retain these professionals were granted with certain
 adjustments or modifications to accommodate the concerns of the Bankruptcy Court, the U.S.
 Trustee, the Creditors’ Committee and other parties in interest. In connection with these
 applications, the Debtors sought and obtained approval to establish procedures for interim monthly
 compensation of professionals. See Docket No. 288.

        D.      The Creditors’ Committee

         On May 18, 2018, the U.S. Trustee appointed the Creditors’ Committee pursuant to section
 1102 of the Bankruptcy Code. See Docket No. 139. The Creditors’ Committee initially consisted
 of the following five (5) members: (1) Cinedigm Corp.; (2) Crystal Screens Media, Inc.; (3) WWE
 Studios, Inc.; (4) Pure Flix Entertainment, LLC; and (5) Adam Fields. The Creditors’ Committee
 obtained Bankruptcy Court approval to retain Robins Kaplan LLP as counsel [Docket No. 412]
 and Duff & Phelps Securities, LLC as financial advisor [Docket No. 411].

        Since its appointment, the Creditors’ Committee has been actively involved with the
 Debtors in overseeing the administration of the Chapter 11 Cases as a fiduciary for all of the
 Debtors’ unsecured creditors. The Debtors have discussed their business operations with the
 Creditors’ Committee and their advisors and have negotiated with the Creditors’ Committee
 regarding actions and transactions outside of the ordinary course of business. The Creditors’
 Committee has participated actively in reviewing the Debtors’ business operations, operating
 performance and business plan. For example, the Creditors’ Committee extensively investigated
 the Debtors, UltraV and the relief sought by the Debtors’ Motion for Entry of Interim and Final
 Orders: (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing and (B) Use Cash
 Collateral; (II) Granting Adequate Protection; (III) Modifying the Automatic Stay; (IV)
 Scheduling a Final Hearing; and (V) Granting Related Relief [Docket No. 17] (the “DIP Motion”)
 and the Sale Motion. In connection with that investigation, the Debtors and UltraV provided the
 Creditors’ Committee with documents that it requested. While the Creditors’ Committee filed a
 reservation of rights and formal objection to the DIP Motion and a reservation of rights in
 connection with the Sale Motion, the Creditors’ Committee also pursued resolution of its concerns
 on an informal basis through negotiations with the Debtors and UltraV. These efforts led to a
 number of discussions and negotiations, including an all-hands meeting and negotiation among
 representatives of the Debtors, the Creditors’ Committee and UltraV on June 12, 2018. That
 meeting and the significant follow-up diligence and good faith, arm’s-length negotiations among
 the Debtors, the Creditors’ Committee and UltraV over the following weeks ultimately provided
 the foundation for the Global Settlement Agreement.




                                                19
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                            Pg 27 of 75


        E.      Other Motions in the Chapter 11 Cases

         Since the Petition Date, the Debtors have sought and obtained approval for a number of
 additional motions to aid in the efficient administration of the Chapter 11 Cases. The most
 significant additional motions are described below.

                1.      Motion to Reject Certain Executory Contracts

        On May 8, 2018, the Debtors filed Debtors’ Motion for an Order Authorizing the Rejection
 of Certain Executory Contracts Nunc Pro Tunc to the Petition Date [Docket No. 13]. The Debtors
 sought to reject certain employment contracts after determining that the contracts did not provide
 any ongoing value to the Estates. On May 10, 2018, the Bankruptcy Court entered an order
 authorizing the Debtors to reject the employment contracts. See Docket No. 46.

                2.      The Sale Order

         On May 17, 2018, the Debtors filed Debtors’ Motion for Entry of an Order (I) Authorizing
 and Approving (A) the Debtors’ Entry Into the Asset Purchase Agreement for the Sale of
 Substantially all Their Assets, (B) the Sale of Substantially all the Debtors’ Assets Free and Clear
 of Liens, Claims and Encumbrances (Other Than Assumed Liabilities) Pursuant to Section 363 of
 the Bankruptcy Code and (C) the Assumption and Assignment of Executory Contracts and
 Unexpired Leases Pursuant to Section 365 of the Bankruptcy Code, and (II) Granting Related
 Relief [Docket No. 77] (the “Sale Motion”). The Asset Purchase Agreement contemplated a sale
 of substantially all of the Debtors’ assets and an assumption and assignment of executory contracts
 associated with such assets for a credit bid of $40 million and certain other consideration.
 Accordingly, on July 10, 2018, in furtherance of the Sale Motion, the Debtors served the Notice of
 (I) Proposed Assumption and Assignment of Executory Contracts and Unexpired Leases in
 Connection with Sale and (II) Associated Cure Costs [Docket No. 319] (the “Notice of
 Assignment and Cure”) on all of the parties entitled to notice.

         On July 5, 2018, the Court entered a scheduling order in connection with the Sale Motion
 [Docket No. 304], which was amended by the Order Amending Pertinent Dates and Deadlines Set
 Forth in the (A) Sale Scheduling Order and (B) Related Bid Procedures [Docket No. 356] (the
 “Amended Sale Scheduling Order”). Pursuant to the Amended Sale Scheduling Order, if Bids
 (as defined in the Sale Motion) were received by the Bid Deadline (as defined in the Amended
 Sale Scheduling Order), an auction would be held on July 31, 2018 at 10:00 a.m. (Eastern Time).
 The only Bid that the Debtors received was the bid from the Purchaser in connection with the Asset
 Purchase Agreement. As such, the Debtors did not conduct an auction. On August 21, 2018, the
 Bankruptcy Court entered an order granting the Sale Motion. See Docket No. 502 (the “Sale
 Order”). The sale (the “Sale”) between the Debtors and the Purchaser closed on October 10,
 2018.

        Pursuant to the Asset Purchase Agreement and the Sale Order, for a period beginning on
 the day the Sale closed (i.e., October 10, 2018) to sixty (60) days thereafter (i.e., on or before
 December 9, 2018) (the “Designation Rights Period”), the Debtors are authorized to assume any
 Executory Contract or Unexpired Lease that has not been previously rejected (each such Executory




                                                 20
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                            Pg 28 of 75


 Contract or Unexpired Lease, a “Designation Rights Contract”) and assign such Designation
 Rights Contract to UltraV in accordance with the terms of the Asset Purchase Agreement.

         As to each Designation Rights Contract, as soon as practical after receiving written notice
 from UltraV during the Designation Rights Period requesting assumption and assignment of any
 Designation Rights Contract (each, an “Assumption Notice”), the Debtors shall, subject to UltraV
 demonstrating adequate assurance of future performance thereunder to the extent required and an
 objection by the applicable counterparty to such contract with respect to adequate assurance has
 not otherwise been withdrawn, waived or overruled (as applicable), including by the terms of the
 Sale Order, take all actions required by the Sale Order or otherwise that are reasonably necessary
 to seek to assume and assign to UltraV or its designated Affiliates(s) such Designation Rights
 Contract pursuant to section 365 of the Bankruptcy Code. Any Designation Rights Contract
 assumed in accordance with the Asset Purchase Agreement shall constitute an Assumed Contract
 under the Asset Purchase Agreement.

         As soon as practical after receiving further written notice from UltraV during the
 Designation Rights Period requesting rejection of any Designation Rights Contract or declaring
 any such Designation Rights Contract to be an Excluded Asset (each, a “Rejection Notice”), or if,
 at the end of the Designation Rights Period, no Assumption Notice or Rejection Notice is delivered
 with respect to a Designation Rights Contract, then such Designation Rights Contract shall be
 deemed to be an Excluded Asset (and not an Assumed Contract or a Purchased Contract or a
 Purchased Asset) for all purposes of the Asset Purchase Agreement.

         The analysis of such Designation Rights Contracts is ongoing, and will be completed on or
 before the expiration of the Designation Rights Period.

        Any Executory Contract or Unexpired Lease that does not become an Assumed
 Contract (as defined in the Asset Purchase Agreement) shall be automatically deemed
 rejected by the Debtors on the Effective Date.

                3.      Claims Process and Bar Date

         On July 27, 2018, the Bankruptcy Court entered an order establishing (a) September 12,
 2018 at 5:00 p.m. (Eastern Time) as the deadline for each Person or Entity to File a Proof of Claim
 in respect of a prepetition claim (as defined in section 101(5) of the Bankruptcy Code) against any
 of the Debtors (the “General Bar Date”) and (b) October 30, 2018 at 5:00 p.m. (Eastern Time) as
 the deadline for governmental units (as defined in section 101(27) of the Bankruptcy Code) to File
 a Proof of Claim in respect of a prepetition claim against any of the Debtors (the “Governmental
 Bar Date”). As of the General Bar Date, approximately 1,900 Proofs of Claim have been filed in
 the Chapter 11 Cases.

                4.      WWE Studios 9019

        On October 29, 2013, RML and WWE Studios, Inc. (“WWE”) entered into an agreement
 (the “WWE Prepetition Agreement”) in connection with the production of a supernatural horror
 film, Oculus. Pursuant to the WWE Prepetition Agreement, RML agreed to remit to WWE an
 agreed-upon percentage of net proceeds generated by Oculus which generally provided for a
 waterfall that provided for (a) RML to recoup its distribution costs, (b) WWE to recoup its initial


                                                 21
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                            Pg 29 of 75


 contribution pro rata and pari passu with RML’s recoupment of certain costs and participations
 and (c) a split of remaining gross receipts in accordance with the WWE Prepetition Agreement
 (collectively, the “Oculus Waterfall”).

         On June 22, 2018, the Debtors filed the Motion for Entry of an Order Authorizing RML
 Oculus Films, LLC to: (A) Enter Into Settlement Agreement with WWE Studios, Inc.; and (B) Enter
 into Amendment and Assume Associated Agreement [Docket No. 269] (the “WWE Settlement
 Motion”). Pursuant to the WWE Settlement Motion, the Debtors and WWE entered in a
 settlement agreement (the “WWE Settlement Agreement”) whereby (a) WWE agreed to
 (i) dismiss its objection to the Debtors’ objection to the proof of claim Filed by WWE in the 2015
 Bankruptcy, (ii) dismiss the arbitration that it initiated pursuant to the WWE Prepetition
 Agreement and (iii) forego the arbitration award that WWE was awarded on March 7, 2018 in
 connection with the WWE Prepetition Agreement and (b) RML and WWE agreed to waive all
 claims against each other arising before the effective date of the WWE Settlement Agreement
 (other than as specifically provided for in the WWE Settlement Agreement) and to release all
 claims against the MidCap Entities (as defined in the WWE Settlement Agreement) related to the
 WWE Prepetition Agreement. On July 26, 2018, the Bankruptcy Court entered an order granting
 the WWE Settlement Motion pursuant to which WWE has no Allowed Claim against the Estates.
 See Docket No. 383.

                5.      Global Settlement Agreement

         On August 10, 2018, the Bankruptcy Court entered an order [Docket No. 478] (the “Global
 Settlement Order”) approving the Debtors’ Motion for Entry of an Order Authorizing the Debtors
 and Certain Non-Debtor Affiliates to Enter Into Settlement Agreement With the Official Committee
 of Unsecured Creditors and UltraV Holdings LLC [Docket No. 348] (the “Global Settlement
 Motion”) over certain objections, including an objection by the U.S. Trustee. Pursuant to the
 Global Settlement Order, the Debtors, UltraV and the Creditors’ Committee entered into a
 settlement agreement (the “Global Settlement Agreement”) allowing the Debtors to obtain the
 financing necessary to prepare, prosecute and obtain confirmation of a liquidating plan that should
 pay all Allowed Administrative Expenses and Priority Claims and provide Distributions to Holders
 of General Unsecured Claims through the Liquidating Trust. In accordance with the Global
 Settlement Agreement:

                        a.     the DIP Claims and the Prepetition Secured Note Claims were
                               deemed Allowed Claims, but the DIP Lender and Prepetition
                               Secured Note Lender agreed to waive their right to receive any
                               Distribution on account of any deficiency Claim relating to the DIP
                               Note and the Prepetition Secured Note from any of the Debtors’
                               assets that do not constitute Purchased Assets. Pursuant to the Plan,
                               the waived right to receive proceeds shall be treated as if that portion
                               of the Claims was deemed avoided for the benefit of the Debtors’
                               Estates;

                        b.     the Creditors’ Committee consented to the entry of a final order
                               concerning the DIP Facility;



                                                 22
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                            Pg 30 of 75


                        c.     UltraV provided the Debtors cash in an amount sufficient to pay
                               (i) all accrued and unpaid expenses of the Debtors as of the sale’s
                               Closing Date (as defined in the Asset Purchase Agreement) to the
                               extent provided for in the Approved Budget, subject to Permitted
                               Variance (both as defined in the Global Settlement Agreement), plus
                               (ii) an amount sufficient to pay projected priority Claims and the
                               reasonably projected Administrative Expenses to be incurred by the
                               Debtors through Confirmation not included in clause (i), plus (iii)
                               $400,000 that was deposited into a segregated account and will be
                               transferred to the Liquidating Trust upon Confirmation. In addition,
                               UltraV agreed to transfer to the Debtors (x) the first $1,000,000 of
                               Net Licensing Revenues and (y) 5% of all Net Licensing Revenues
                               in excess of $2,000,000 provided that in no event shall the Debtors
                               or the Liquidating Trust be entitled to receive in excess of
                               $2,000,000 in the aggregate from Net Licensing Revenues. Should
                               the Net Licensing Revenues paid pursuant to clause (y) not equal or
                               exceed $250,000 prior to December 31, 2020, UltraV (or its
                               successors or assigns) will pay to the Liquidating Trust an amount
                               equal to the difference between the amount actually paid pursuant
                               to clause (y) above prior to December 31, 2020 and $250,000;

                        d.     the Debtors retained all causes of action (i) against (aa) current or
                               former employees, directors, officers, agents, representatives,
                               managers and members of Relativity (other than Lori Sinanyan,
                               where causes of action against Ms. Sinanyan, if any, were purchased
                               by UltraV), (bb) YooZoo, (cc) Adam Fields and (dd) Relativity’s
                               current or former professionals (including, without limitation, all
                               accountants, attorneys, consultants and financial advisors); or (ii)
                               related to the Retained Assets; and

                        e.     the carve-out in the DIP Facility for the Creditors’ Committee’s
                               Professionals was increased from $300,000 to $700,000.

         The Global Settlement Order provides that the consideration paid by UltraV pursuant to
 the Global Settlement Agreement is in exchange for the agreements, waivers and other
 consideration pursuant to the Global Settlement Agreement and shall only be distributed in
 accordance with a confirmed plan. Accordingly, the Debtors hold this consideration free and clear
 of liens, and the Plan provides for the funding of the Liquidating Trust with the Global Settlement
 Agreement proceeds for use in accordance with the Liquidating Trust Agreement, including
 distribution of such funds to Class 4 General Unsecured Creditors.

                6.      .Netflix Contracts

       On October 5, 2017, the Superior Court for Santa Clara County, California awarded Netflix
 $93,177.43 plus interest for attorneys’ fees and costs incurred in connection with the proceeding
 RML Distribution Domestic, LLC v. Netflix, Inc., Case No. 16-CV-301166 (the “California
 Judgment”). On May 30, 2018, the Debtors filed Debtors’ Motion Pursuant to 11 U.S.C. §§ 105


                                                 23
18-11358-mew      Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 31 of 75


 and 365 and Fed. R. Bankr. P. 6006 for Entry of an Order Approving Assumption of Executory
 Contracts with Netflix, Inc. [Docket No. 213] (the “Netflix Assumption Motion”) and sought
 authorization to assume and assign the following contracts with Netflix (collectively, the “Netflix
 Agreements”) to the Purchaser in connection with the Asset Purchase Agreement: (a) that certain
 License Agreement for Internet Transmission, dated as of June 1, 2010 (as amended, the
 “Domestic License Agreement”); (b) that certain License Agreement for Internet Transmission,
 dated or effective as of June 24, 2011 (the “Latin America License Agreement”);
 (c) the Amended and Restated Collection Account Management Agreement, dated or effective as
 of October 1, 2012 and (d) the Confidential Waiver, Release, and Settlement Agreement, dated or
 effective as of May 30, 2012.

         On June 1, 2018, Netflix filed an adversary proceeding against the Debtors in the
 Bankruptcy Court styled Netflix, Inc. v. Relativity Media, LLC and RML Distribution Domestic,
 LLC, No. 18-01552 (the “Netflix Adversary Proceeding”). In the complaint, Netflix sought,
 among other things, a determination that (a) the Debtors breached certain provisions of the
 Domestic License Agreement, (b) Netflix was entitled to damages arising from the Debtors’
 breaches and (c) Netflix’s temporary hold on the payment of license fees periodically coming due
 and owing under the Domestic License Agreement and the Latin American License Agreement
 was and is proper. On June 5, 2018, Netflix filed an objection to the DIP Motion. See Docket No.
 232. On July 9, 2018, Netflix filed a motion seeking relief from the automatic stay to exercise
 certain setoff rights in connection with the Netflix Agreements. See Docket No. 317. On July 11,
 2018, Netflix objected to the Netflix Assumption Motion [Docket No. 326] (the “Netflix
 Assumption Objection”). On July 27, 2018, Netflix objected to the Sale Motion [Docket No.
 393], and on July 30, 2018, Netflix objected to the Notice of Assignment and Cure [Docket No.
 407]. On July 30, 2018. Netflix objected to the Global Settlement Motion. See Docket No. 405.

         On August 1, 2018, the Bankruptcy Court made certain oral rulings with regard to Netflix’s
 entitlement to damages in the Netflix Adversary Proceeding, and following those rulings, the
 Debtors and Netflix met and conferred concerning a global resolution of all issues in dispute. On
 August 2, 2018, Netflix paid $3,928,830 to the Debtors, which had previously been withheld by
 Netflix under the Domestic License Agreement and the Latin America License Agreement (the
 “Withheld Amounts”). On August 14, 2018, the Bankruptcy Court entered an order approving a
 settlement between the parties. Among other things, pursuant to the Netflix Settlement:

                       a.      On account of Netflix’s payment of the Withheld Amounts, Netflix
                               shall retain all of its rights and obligations with respect to the Titles
                               (as defined in the Domestic License Agreement) to which the
                               Withheld Amounts relate in accordance with the terms set forth in
                               the Domestic License Agreement or the Latin America License
                               Agreement;

                       b.      As to the CSMI Titles (as defined in the Netflix Settlement), Crystal
                               Screens Media, Inc. (“CSMI”) agreed (a) to stand by the assurances
                               in its June 13, 2018 letter with respect to the CSMI Titles (as defined
                               in the Netflix Settlement); (b) to a start date for the second
                               Availability Period (as defined in the Domestic License Agreement)
                               for Beyond the Lights of December 24, 2022, to be designated by


                                                 24
18-11358-mew   Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                      Pg 32 of 75


                         UltraV; (c) to a start date for the second Availability Period (as
                         defined in the Domestic License Agreement) for The Lazarus Effect
                         of November 1, 2017, as was designated by the Debtors; (d) to a
                         start date for the second Availability Period (as defined in the
                         Domestic License Agreement) for The Woman in Black 2: Angel of
                         Death of November 1, 2018, to be designated by UltraV; and (e) to
                         release certain claims CSMI may have against Relativity, Netflix
                         and UltraV relating to the CSMI Titles through the date of the
                         Debtors’ agreement with CSMI.

                  c.     As to And So It Goes, the parties agreed that Netflix has no ongoing
                         rights. As to Hector and the Search for Happiness, the parties
                         agreed that no second Availability Period (as defined in the
                         Domestic License Agreement) has yet been designated. UltraV will
                         designate the second Availability Period (as defined in the Domestic
                         License Agreement) for Hector and the Search for Happiness.

                  d.     Netflix paid the Debtors three million two hundred fifty thousand
                         dollars ($3,250,000) by wire transfer of immediately available funds
                         within five (5) business days following the Stipulation Effective
                         Date (as defined in the Netflix Settlement).

                  e.     Netflix consented to the assumption and assignment to UltraV of the
                         Netflix Agreements, subject only to the following: (a) following
                         such assumption and assignment, UltraV shall not be required to
                         comply with the obligation under Section 4.1.1 of the Domestic
                         License Agreement to deliver a minimum number of Titles (as
                         defined in the Domestic License Agreement) to Netflix in a given
                         Year (as defined in the Domestic License Agreement) and shall not
                         be liable to Netflix for any penalties for failure to deliver a minimum
                         number of Titles (as defined in the Domestic License Agreement) in
                         any given year under Section 9.2 of the Domestic License
                         Agreement; (b) the parties agreed that Netflix shall provide
                         reporting pursuant to Section 3.5 of the Domestic License
                         Agreement, including, upon request, for periods preceding the date
                         on which the Netflix Agreements are assigned to UltraV; and (c)
                         Samson may be designated consistent with the terms of the Netflix
                         Settlement.

                  f.     Samson is deemed not to have been designated in accordance with
                         Section 4.4.3 of the Domestic License Agreement when it was
                         designated on April 30, 2018, and the April 30, 2018 designation is
                         withdrawn and is of no force or effect. Nonetheless, and
                         notwithstanding anything in Section 4.4.2 of the Domestic License
                         Agreement to the contrary, the Debtors or UltraV may provide
                         written notice to Netflix in accordance with Section 4.4.3 of the
                         Domestic License Agreement prior to August 31, 2018 designating


                                           25
18-11358-mew   Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                      Pg 33 of 75


                         Samson under the Domestic License Agreement for a first Start Date
                         (as defined in the Domestic License Agreement) that is at least 120
                         and not later than 180 calendar days subsequent to the date of such
                         designation notice and Netflix shall not contest such designation on
                         the basis of timeliness under Section 4.4.2 of the Domestic License
                         Agreement, and Netflix shall accept such designation subject to the
                         terms of the Domestic License Agreement.

                  g.     The Netflix Adversary Proceeding was dismissed and closed,
                         Netflix is deemed to have waived collection of any amounts due on
                         account of the California Judgment and Netflix consented to orders
                         approving the Netflix Assumption Motion, the DIP Motion, the
                         Notice of Assignment and Cure, the Sale Motion and the Global
                         Settlement Motion. Netflix’s motion seeking relief from the
                         automatic stay and all pleadings filed by Netflix in opposition to the
                         motions discussed in this paragraph (g) were deemed to have been
                         withdrawn with prejudice.

                  h.     Netflix (on behalf of itself, its predecessors, its affiliates, and its
                         successors and assigns) forever and irrevocably remised, released,
                         discharged and acquitted each of the Debtors and UltraV, their
                         estates, their affiliates, their predecessors, and their successors and
                         assigns, as well as each of the Debtors’ and UltraV’s respective
                         current and former officers, directors, employees, agents, principals,
                         representatives, owners, partners, shareholders, members, affiliates,
                         managers, attorneys, heirs, agents, and advisors of and from any and
                         all actions, complaints, causes of action, suits, demands, judgments,
                         executions, issues, claims, disputes, assertions, allegations,
                         arguments, defenses, objections, controversies, and/or injuries of
                         every kind whatsoever (whether direct or indirect, at law or in
                         equity, known or unknown, asserted or unasserted, absolute or
                         contingent, accrued or unaccrued, liquidated or unliquidated, and
                         whether in contract, tort, strict liability, or otherwise), including,
                         without limitation, all costs and expenses relating thereto arising
                         from, connected or related to, or caused by any event, occurrence,
                         act, omission, cause or thing, of any type whatsoever, arising or
                         existing, or occurring, in whole or in part, at any time from the
                         beginning of the world through the date hereof relating in any way
                         to the Netflix Agreements including, without limitation, matters that
                         were asserted as or in support of Netflix’s claims, contentions, or
                         positions in connection with the Netflix Adversary Proceeding
                         (including the Complaint and Amended Complaint), the Netflix Pre-
                         Trial Brief, the Netflix Assumption Motion, the Netflix Pleadings,
                         and the JPTO (each as defined in the Netflix Settlement); provided,
                         however, that nothing in the Netflix Settlement released any term
                         of the Netflix Settlement and provided further that the Netflix
                         Agreements remain in full force and effect with respect to the


                                           26
18-11358-mew      Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 34 of 75


                               Parties’ (as defined in the Netflix Settlement) performance and
                               obligations thereunder following the date of the Netflix Settlement.

                        i.     The Debtors and UltraV, each on behalf of themselves, their estates,
                               their predecessors, their affiliates, and their successors and assigns,
                               forever and irrevocably remised, discharged and acquitted Netflix,
                               its affiliates, its predecessors, and its successors and assigns, as well
                               as each of Netflix’s current and former officers, directors,
                               employees, agents, principals, representatives, owners, partners,
                               shareholders, members, affiliates, managers, attorneys, heirs, agents
                               and advisors of and from any and all actions, complaints, causes of
                               action, suits, demands, judgments, executions, issues, claims
                               disputes, assertions, allegations, arguments, defenses, objections,
                               controversies, and/or injuries of every kind whatsoever (whether
                               direct or indirect, at law or in equity, known or unknown, asserted
                               or unasserted, absolute or contingent, accrued or unaccrued,
                               liquidated or unliquidated, and whether in contract, tort, strict
                               liability, or otherwise), including, without limitation, all costs and
                               expenses relating thereto arising from, connected or related to, or
                               caused by any event, occurrence, act, omission, cause or thing, of
                               any type whatsoever, arising or existing, or occurring, in whole or
                               in part, at any time from the beginning of the world through the date
                               hereof relating in any way to the Netflix Agreements including,
                               without limitation, matters that were asserted by the Debtors or
                               UltraV as or in support of their respective claims, contentions, or
                               positions in connection with the Netflix Adversary Proceeding
                               (including the Answer), the Relativity Pre-Trial Brief, the Netflix
                               Assumption Motion, and the JPTO (each as defined in the Netflix
                               Settlement); provided, however, that nothing in the Netflix
                               Settlement released any term of the Netflix Settlement and provided
                               further that the Netflix Agreements remain in full force and effect
                               with respect to the Parties’ (as defined in the Netflix Settlement)
                               performance and obligations thereunder following the date of the
                               Netflix Settlement, and any license fees owing under the Netflix
                               Agreements for titles that have been submitted shall remain due.

                        j.     On October 16, 2018, Netflix paid $3,250,000 to the Debtors by
                               wire transfer of immediately-available funds in satisfaction of its
                               obligations under paragraph 2 of the Netflix Settlement.

 IV.    THE PLAN

         The following summary highlights certain of the substantive provisions of the Plan and is
 not, nor is it intended to be, a complete description or a substitute for a full and complete review
 of the Plan. The Plan Proponents strongly encourage all Holders of Claims and Interests to
 carefully read and study the Plan.



                                                 27
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08               Main Document
                                             Pg 35 of 75


         Section 1123 of the Bankruptcy Code provides that, except for administrative claims and
 priority tax claims, a plan must categorize claims against, and equity interests in, a debtor into
 individual classes. Although the Bankruptcy Code gives a debtor significant flexibility in
 classifying claims and interests, section 1123 of the Bankruptcy Code dictates that a plan may only
 classify a claim or equity interest with claims or equity interests, respectively, that are substantially
 similar.

         The Plan establishes five (5) Classes of Claims and one (1) Class of Interests. These
 Classes take into account the differing nature and priority of Claims against the Debtors.
 Administrative Claims, including Professional Fee Claims, DIP Claims and Priority Tax Claims
 are not classified for purposes of voting or receiving Distributions under the Plan (as is permitted
 by section 1123 of the Bankruptcy Code) but are treated separately as unclassified Claims. Any
 valid administrative or priority claims against the 2015 Debtors, to the extent not discharged or
 otherwise satisfied pursuant to the 2016 Plan, are treated as Class 4 General Unsecured Claims
 under the Plan. No other claims against the 2015 Debtors are treated as valid claims under the
 Plan.

         The Plan provides specific treatment for each Class, and only Impaired Holders of Claims
 that will receive Distributions under the Plan are entitled to vote on the Plan. The following
 discussion, which is qualified in its entirety by the terms of the Plan, sets forth the classification
 and treatment of all Claims against, and Interests in, the Debtors.

         As described in Section III. E., during the pendency of the Chapter 11 Cases, the Debtors
 sold substantially of their assets to UltraV. Pursuant to the Sale Order and the Settlement
 Agreement following the closing of the Sale on and certain receipts and disbursements related to
 the Sale and Netflix Settlement, on October 21, 2018 the Debtors retained $4.760 million in cash
 to fund accrued but unpaid Administrative Expenses, Priority Claims and projected Administrative
 Expenses through the Effective Date (the “Wind Down Amount”). A budget reflecting the
 projected use of the Wind Down Amount from shortly after the closing of the Sale through the
 projected effective date of the Plan is attached hereto as Exhibit B. While this budget is an estimate
 only concerning projected future receipts and expenses, it reflects actual receipts and expenses
 through the week ending November 25, 2018. While the Debtors believe the budget reflects a
 good faith estimate of projected receipts and disbursements through confirmation of the Plan, there
 can be no guarantee that the actual receipts and disbursements will not vary, potentially materially,
 from the amounts projected.

         The Wind Down Amount includes over $600,000 in contingencies for potential
 Administrative Expenses and Priority Claims in the event that the actual amount of such claims
 exceed the amounts projected by the Debtors. In addition to the cash amount for contingencies
 included in the Wind Down Amount, UltraV also provided a line of credit of up to $5000,000 (the
 “Contingency Wind Down Line”) to cover Administrative Expenses and Priority Claims to the
 extent the Wind Down Amount proves insufficient.

         If the Plan is confirmed on the timetable proposed by the Plan Proponents without any
 events that lead to a material increase in Administrative Expenses beyond those projected by the
 Debtors, the Debtors projections show that all Administrative Expenses and Priority Claims will



                                                    28
18-11358-mew       Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 36 of 75


 be satisfied without recourse to the Contingency Wind Down Line or to the other funds that will
 otherwise be available to fund the Liquidating Trust.

         Any portion of the Wind Down Amount that is not used to pay Administrative Expenses
 or Priority Claims will be returned to UltraV. Thus, in addition to using the Wind Down Amount
 to pay Administrative Expenses and Priority Claims in full, the primary purpose of the Plan is to
 create a mechanism for the efficient administration of the Debtors’ remaining assets for the benefit
 of holders of Class 4 General Unsecured Claims. Those assets consist primarily of the Retained
 Causes of Action and the following amounts (described in Article IV.5.c of this Disclosure
 Statement): (w) $400,000 that was deposited into a segregated account and will be transferred to
 the Liquidating Trust upon Confirmation, (x) the first $1,000,000 of Net Licensing Revenues and
 (y) 5%, up to another $1,000,000, of all Net Licensing Revenues in excess of $2,000,000. If Net
 Licensing Revenues are received consistent with projections, at Confirmation the Debtors project
 to have at least $1.4 million to transfer to the Liquidating Trust upon Confirmation.

         The Plan contemplates that the Liquidating Trustee will then use these funds to investigate
 and prosecute (or otherwise resolve) the Retained Causes of Action, object to Claims, administer
 Distributions in accordance with the Plan and the Liquidating Trust Agreement and otherwise
 administer the Debtors’ Chapter 11 Cases (without the constraints of a budget limiting the
 Liquidating Trustee’s ability to perform such tasks). The Liquidating Trustee will have access to
 the Debtors’ books and records necessary to complete the wind down. Pursuant to Section 2.2(b)
 of the Asset Purchase Agreement with UltraV, the Debtors retained all records they reasonably
 believe they will need in connection with the wind down. The Debtors are required to maintain
 these records for a period of six years, and UltraV is required to retain and provide access to the
 records sold to UltraV for one year.

 V.     CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

         All Claims and Interests, except Administrative Claims, Professional Fee Claims, DIP
 Claims and Priority Tax Claims, are placed in the Classes set forth below. A Claim or Interest is
 classified in a particular Class only to the extent that the Claim or Interest qualifies within the
 description of that Class and is classified in other Classes to the extent that any remainder of the
 Claim or Interest qualifies within the description of such other Classes.

          If the Plan is confirmed by the Bankruptcy Court, unless a Holder of an Allowed Claim
 consents to different treatment, (a) each Allowed Claim in a particular Class will receive the same
 treatment as the other Allowed Claims in such Class, whether or not the Holder of such Claim
 voted to accept the Plan and (b) each Allowed Interest in a particular Class will receive the same
 treatment as the other Allowed Interests in such Class. Such treatment will be in exchange for and
 in full satisfaction, release and discharge of, the Holder’s respective Claims against or Interests in
 a Debtor, except as otherwise provided in the Plan. Moreover, upon Confirmation, the Plan will
 be binding on (x) all Holders of Claims regardless of whether such Holders voted to accept the
 Plan and (y) all Holders of Interests.




                                                  29
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 37 of 75


        A.      Unclassified Claims

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
 Professional Fee Claims, DIP Claims and Priority Tax Claims have not been classified and are
 thus excluded from the Classes of Claims and Interests set forth in Article III of the Plan.

                1.      Administrative Claims

         Unless otherwise agreed to by the Holder of an Allowed Administrative Claim and the
 Debtors or the Liquidating Trustee, as applicable, to the extent that an Allowed Administrative
 Claim has not already been paid in full or otherwise satisfied during the Chapter 11 Cases, each
 Holder of an Allowed Administrative Claim (other than Holders of Professional Fee Claims and
 Claims for fees and expenses pursuant to section 1930 of chapter 123 of the Judicial Code) will
 receive in full and final satisfaction of their Allowed Administrative Claim an amount of Cash
 equal to the amount of the unpaid portion of such Allowed Administrative Claim in accordance
 with the following: (a) if such Administrative Claim is Allowed on or prior to the Effective Date,
 no later than 30 days after the Effective Date or as soon as reasonably practicable thereafter (or, if
 not then due, when such Allowed Administrative Claim is due or as soon as reasonably practicable
 thereafter); (b) if such Administrative Claim is not Allowed as of the Effective Date, no later than
 30 days after the date on which an order Allowing such Administrative Claim becomes a Final
 Order, or as soon as reasonably practicable thereafter; (c) if such Allowed Administrative Claim
 is based on liabilities incurred by the Debtors in the ordinary course of their business after the
 Petition Date, in accordance with the terms and conditions of the particular transaction or course
 of business giving rise to such Allowed Administrative Claim, without any further action by the
 Holder of such Allowed Administrative Claim; (d) at such time and upon such terms as may be
 agreed upon by the Holder of such Allowed Administrative Claim and the Debtors or the
 Liquidating Trustee, as applicable; or (e) at such time and upon such terms as set forth in a Final
 Order of the Bankruptcy Court.

         Except for Professional Fee Claims and unless previously Filed, requests for the payment
 of Administrative Claims, other than Administrative Claims arising under section 503(b)(9) of the
 Bankruptcy Code and requests for payment of Administrative Claims arising on or prior to the
 Effective Date, must be Filed and served on the Debtors or the Liquidating Trustee, as applicable,
 no later than the Administrative Claim Bar Date and in accordance with the Plan and Confirmation
 Order. Objections to requests for payment of Administrative Claims must be Filed and served on
 the Debtors or the Liquidating Trustee and the party requesting payment of an Administrative
 Claim by the Administrative Claim Objection Bar Date. After notice and a hearing in accordance
 with the procedures established by the Bankruptcy Code, the Bankruptcy Rules and prior
 Bankruptcy Court orders, the Allowed amounts, if any, of Administrative Claims shall be
 determined by, and satisfied in accordance with, an order of the Bankruptcy Court that becomes a
 Final Order.

        Holders of Administrative Claims that are required to File and serve a request for payment
 of such Administrative Claims that do not File and serve such a request by the Administrative
 Claim Bar Date shall be forever barred, estopped, and enjoined from asserting such Administrative
 Claims against the Debtors, the Liquidating Trust, and each of the foregoing party’s property, and
 such Administrative Claims shall be deemed terminated as of the Effective Date without the need


                                                  30
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                            Pg 38 of 75


 for any objection from the Debtors or the Liquidating Trustee, as applicable, or any notice, action,
 order or approval of the Bankruptcy Court or any other Entity.

        Any valid administrative or priority claims against the 2015 Debtors, to the extent not
 discharged or otherwise satisfied pursuant to the 2016 Plan, are treated as Class 4 General
 Unsecured Claims under the Plan. No other claims against the 2015 Debtors are treated as valid
 claims under the Plan.

                2.      Professional Fee Claims

                        a.     Final Fee Applications and Payment of Professional Fee Claims

        All final requests for the payment of Professional Fee Claims for services rendered and
 reimbursement of expenses incurred prior to the Confirmation Date must be Filed no later than 30
 days after Confirmation, unless no final request for payment of such Professional Fee Claims is
 required pursuant to an order of the Bankruptcy Court. The Bankruptcy Court shall determine the
 Allowed amounts of such Professional Fee Claims after notice and a hearing in accordance with
 the procedures established by the Bankruptcy Code, the Bankruptcy Rules and prior Bankruptcy
 Court orders. When such Professional Fee Claims are Allowed by the entry of an order of the
 Bankruptcy Court, the Liquidating Trustee shall pay the amount of the Allowed Professional Fee
 Claims owing to the Professionals in Cash.

                        b.     Post-Confirmation Fees and Expenses

         Except as otherwise specifically provided in the Plan, from and after the Confirmation
 Date, the Debtors shall, in the ordinary course of business and without any further notice (other
 than notice to the Creditors’ Committee) or any action, order, or approval of the Bankruptcy Court,
 pay in Cash the reasonable and documented legal, professional or other fees and expenses related
 to implementation of the Plan and Consummation incurred by the Debtors, the Creditors’
 Committee or the Liquidating Trust. The Debtors (before the Effective Date) or the Liquidating
 Trustee shall pay, within 10 Business Days after submission of a detailed invoice to the Debtors
 or the Liquidating Trustee, such reasonable claims for compensation or reimbursement of expenses
 incurred by the Professionals retained by the Debtors and the Liquidating Trustee. If the Debtors,
 the Creditors’ Committee or the Liquidating Trustee dispute the reasonableness of any such
 invoice, the Debtors, the Liquidating Trustee or the affected Professional may submit such dispute
 to the Bankruptcy Court for a determination of the reasonableness of any such invoice and the
 disputed portion of such invoice shall not be paid until the dispute is resolved. Upon Confirmation,
 any requirement that Professionals comply with sections 327 through 331 and 1103 of the
 Bankruptcy Code or the Interim Compensation Order in seeking retention or compensation for
 services rendered after the Effective Date shall terminate.

                3.      DIP Claims

         The DIP Claims are Allowed and deemed to be Allowed Claims in the full amount
 outstanding under the DIP Note Documents, including principal, interest, fees and expenses.
 Pursuant to the Global Settlement Agreement, however, the DIP Lender has agreed to waive its
 right to receive any Distribution on account of any deficiency Claim relating to the DIP Note from



                                                  31
18-11358-mew          Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                             Pg 39 of 75


 any of the Debtors’ assets that do not constitute Purchased Assets and all such remaining claims
 shall be deemed to be avoided for the benefit of the Estates.

                 4.       Prepetition Secured Note Claims

         The Prepetition Secured Note Claims are Allowed and deemed to be Allowed Claims in
 the full amount outstanding under the Prepetition Secured Note Documents, including principal,
 interest, fees and expenses. Pursuant to the Global Settlement Agreement, however, the
 Prepetition Secured Note Lender has agreed to waive its right to receive any Distribution on
 account of any deficiency Claim relating to the Prepetition Secured Note from any of the Debtors’
 assets that do not constitute Purchased Assets and all such remaining claims shall be deemed to be
 avoided for the benefit of the Estates.

                 5.       Priority Tax Claims

         Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to less favorable
 treatment, in full and final satisfaction, compromise, settlement, and release of, and in exchange
 for, each Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim shall be
 treated in accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

          B.     Classified Claims and Interests

         Except for the Claims addressed in Article II of the Plan, all Claims and Interests are
 classified in the Classes set forth in Article III of the Plan for all purposes, including, but not
 limited to, voting, Confirmation and Distributions pursuant to the Plan and in accordance with
 sections 1122 and 1123(a)(1) of the Bankruptcy Code. The classification of Claims and Interests
 against each Debtor pursuant to the Plan is set forth below.

  Class               Designation                 Status                   Entitled to Vote
    1      Secured Tax Claims                   Unimpaired         Deemed to accept the Plan and
                                                                   not entitled to vote.

    2      Other Secured Claims                 Unimpaired         Deemed to accept the Plan and
                                                                   not entitled to vote.

    3      Other Priority Claims                Unimpaired         Deemed to accept the Plan and
                                                                   not entitled to vote.

    4      General Unsecured Claims              Impaired          Entitled to vote on the Plan.

    5      Intercompany Claims                   Impaired          Deemed to reject the Plan and
                                                                   not entitled to vote.

    6      Interests                             Impaired          Deemed to reject the Plan and
                                                                   not entitled to vote.




                                                 32
18-11358-mew        Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                           Pg 40 of 75


      C.       Treatment of Classified Claims and Interests

               1.      Class 1 – Secured Tax Claims

                       a.     Classification. Class 1 consists of all Secured Tax Claims.

                       b.     Treatment. Except to the extent that a Holder of an Allowed
                              Secured Tax Claim has agreed to less favorable treatment, each
                              Holder of an Allowed Secured Tax Claim shall receive, in full and
                              final satisfaction of such Claim, Cash in an amount equal to the
                              Allowed amount of such Claim.

                       c.     Impairment and Voting. Class 1 is Unimpaired and not entitled to
                              vote.

               2.      Class 2 – Other Secured Claims

                       a.     Classification. Class 2 consists of all Other Secured Claims.

                       b.     Treatment. This Class shall be subdivided so that each Holder of
                              an Other Secured Claim is in a Class by itself except to the extent
                              there are Other Secured Claims that are substantially similar to each
                              other and may be included in a single Class, and except for a
                              precautionary class of otherwise unclassified Other Secured Claims.
                              On the Effective Date or as soon thereafter as is practicable in
                              recognition of the Claims reconciliation process set forth herein,
                              each Holder of an Allowed Other Secured Claim shall receive, in
                              full satisfaction, settlement and release of, an in exchange for, such
                              Allowed Other Secured Claim, the collateral securing any such
                              Allowed Other Secured Claim; provided, however, that such
                              collateral shall not include collateral that (a) secured, on a senior
                              basis, the DIP Note or the Prepetition Secured Note or (b) constitutes
                              a Purchased Asset. Any deficiency claim of a holder of an Allowed
                              Other Secured Claim shall not constitute a Class 2 Claim and shall
                              be treated as a Class 4 General Unsecured Claim hereunder. As a
                              result of the Sale, there is no collateral remaining to secure the liens
                              or claims held by Holders of Other Secured Claims, thereby
                              rendering such Claims wholly unsecured deficiency claims. While
                              certain Holders of such Claims may continue to have recourse as
                              against the Purchaser pursuant to the Asset Purchase Agreement and
                              the Sale Order, as to the Debtors’ Estates and the Plan, such
                              deficiency claims are entitled to vote on the Plan as members of
                              Class 4, i.e., General Unsecured Claims. The Debtors therefore
                              expect that there will be no claims entitled to be treated as Other
                              Secured Claims.

                       c.     Impairment and Voting. Class 2 is Unimpaired and not entitled to
                              vote.


                                                33
18-11358-mew        Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                           Pg 41 of 75


               3.      Class 3 – Other Priority Claims

                       a.     Classification. Class 3 consists of all Other Priority Claims.

                       b.     Treatment. On the Effective Date or as soon thereafter as
                              reasonably practicable in recognition of the Claims reconciliation
                              process set forth herein, the Holder of an Allowed Other Priority
                              Claim shall receive on account of the Allowed Other Priority Claim,
                              in full satisfaction, settlement and release of, and in exchange for,
                              such Allowed Other Priority Claim either: (a) Cash equal to the
                              amount of such Allowed Other Priority Claim or (b) such other
                              treatment as to which the Debtors or Liquidating Trustee (as
                              applicable) and the Holder of such Allowed Other Priority Claim
                              have agreed upon in writing.

                       c.     Impairment and Voting. Class 3 is Unimpaired and not entitled to
                              vote.

               4.      Class 4 – General Unsecured Claims

                       a.     Classification. Class 4 consists of all General Unsecured Claims.
                              Any holders of validly existing administrative or priority claims
                              Any valid administrative or priority claims against the 2015
                              Debtors, to the extent not discharged or otherwise satisfied pursuant
                              to the 2016 Plan, are treated as Class 4 General Unsecured Claims
                              under the Plan.

                       b.     Treatment. On the Effective Date or as soon thereafter as
                              practicable in recognition of the Claims reconciliation process, each
                              Holder of an Allowed General Unsecured Claim shall receive, in full
                              satisfaction, settlement and release of, and in exchange for, such
                              Allowed General Unsecured Claim, its Pro Rata portion of the
                              beneficial interests in the Liquidating Trust.

                       c.     Impairment and Voting. Class 4 is impaired and entitled to vote.

               5.      Class 5 – Intercompany Claims

                       a.     Classification. Class 5 consists of all Intercompany Claims.

                       b.     Treatment. Holders of Intercompany Claims will not receive any
                              distributions under the Plan on account of their Intercompany
                              Claims and, on the Effective Date, such Intercompany Claims will
                              be cancelled.

                       c.     Impairment and Voting. Class 5 is impaired, will receive no
                              property under the Plan and is not entitled to vote.



                                               34
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                            Pg 42 of 75


                6.      Class 6 – Interests

                        a.     Classification.   Class 6 consists of all Interests in any of the
                               Debtors.

                        b.     Treatment. Holders of Interests will not receive or retain any
                               Interests under the Plan and, on the Effective Date, such Interests
                               will be cancelled.

                        c.     Impairment and Voting. Class 6 is impaired, will receive no
                               property under the Plan and is not entitled to vote.

        D.      Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing in the Plan shall affect the Plan
 Proponents’ or the Liquidating Trust’s rights in respect of any Unimpaired Claims, including all
 rights in respect of legal and equitable defenses to, or setoffs or recoupments against, any such
 Claims.

        E.      Elimination of Vacant Classes

         Pursuant to section 1129(a)(8) of the Bankruptcy Code, any Class of Claims or Interests
 that does not have (a) a Holder of an Allowed Claim or Allowed Interest or (b) a Claim or Interest
 temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing, shall be
 deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for
 purposes of determining acceptance or rejection of the Plan.

        F.      Acceptance or Rejection of the Plan

                1.     Presumed Acceptance. Claims in Classes 1, 2 and 3 are Unimpaired under
 the Plan. The Holders of such Claims are conclusively presumed to have accepted the Plan
 pursuant to section 1126(f) of the Bankruptcy Code and are not entitled to vote to accept or reject
 the Plan.

                2.      Voting Classes. Claims in Class 4 are Impaired under the Plan, and the
 Holders of such Claims are entitled to vote to accept or reject the Plan. If Holders of Claims in a
 particular Impaired Class of Claims are given the opportunity to vote to accept or reject the Plan
 but no Holders of Claims in such Impaired Class of Claims vote to accept or reject the Plan, such
 Class of Claims shall be deemed to have accepted the Plan.

                3.       Deemed Rejection. Classes 5 and 6 are Impaired, and Holders of such
 Claims and Interests shall receive no Distributions. The Holders in such Classes are deemed to
 have rejected the Plan pursuant to section 1126(f) of the Bankruptcy Code and are not entitled to
 vote to accept or reject the Plan.




                                                 35
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                            Pg 43 of 75


        G.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
                Bankruptcy Code

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation
 by acceptance of the Plan by at least one (1) Impaired Class of Claims. The Plan Proponents shall
 seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to
 any rejecting Class of Claims or Interests. The Plan Proponents reserve the right to modify the
 Plan in accordance with Article IX of the Plan to the extent that Confirmation pursuant to section
 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment
 applicable to a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired
 to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules.

        H.      Subordinated Claims

         The allowance, classification and treatment of all Allowed Claims and Interests and the
 respective Distributions and treatments under the Plan take into account and conform to the relative
 priority and rights of the Claims and Interests in each Class in connection with any contractual,
 legal and equitable subordination rights relating thereto, whether arising under general principles
 of equitable subordination, sections 510(a) or 510(b) of the Bankruptcy Code or otherwise.

        I.      Controversy Concerning Impairment

         If a controversy arises as to whether any Claims or Interests, or any Class of Claims or
 Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
 controversy on or before the Confirmation Date.

        J.      Procedures for Resolving Contingent, Unliquidated and Disputed Claims

                1.      Allowance of Claims

         After the Effective Date, the Liquidating Trustee shall have and retain any and all rights
 and defenses that the Debtors had with respect to any Claim or Interest immediately before the
 Effective Date.

                2.      Liquidating Trustee’s Responsibilities

         Except as otherwise specifically provided in the Plan, after the Effective Date, the
 Liquidating Trustee shall have the sole authority to: (a) File, withdraw or litigate to judgment
 objections to Claims; (b) settle or compromise any Disputed Claim without any further notice or
 any action, order or approval by the Bankruptcy Court; and (c) administer and adjust the Claims
 Register to reflect any such settlements or compromises without any further notice or any action,
 order, or approval by the Bankruptcy Court.

                3.      Estimation of Claims

         Before or after the Effective Date, the Debtors or the Liquidating Trustee, as applicable,
 may, but are not required to, at any time request that the Bankruptcy Court estimate any Claim that
 is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason,


                                                 36
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                            Pg 44 of 75


 regardless of whether any party previously has objected to such Claim or Interest or whether the
 Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain
 jurisdiction to estimate any such Claim or Interest, including during the litigation of any objection
 to any Claim or Interest or during the appeal relating to such objection. Notwithstanding any
 provision otherwise in the Plan, a Claim that has been expunged from the Claims Register, but that
 either is subject to appeal or has not been the subject of a Final Order, shall be deemed to be
 estimated at zero dollars ($0), unless otherwise ordered by the Bankruptcy Court. In the event that
 the Bankruptcy Court estimates any contingent or unliquidated Claim or Interest, that estimated
 amount shall constitute a maximum limitation on such Claim or Interest for all purposes under the
 Plan (including for purposes of Distributions), and the Liquidating Trustee may elect to pursue any
 supplemental proceedings to object to any ultimate Distribution on such Claim or Interest.

                4.      Adjustment to Claims Without Objection

        Any Claim or Interest that has been paid or satisfied, or any Claim or Interest that has been
 amended or superseded, cancelled or otherwise expunged (including pursuant to the Plan), may be
 adjusted or expunged (including on the Claims Register, to the extent applicable) by the
 Liquidating Trustee without an objection to such Claim or Interest having to be Filed and without
 any further notice or any action, order, or approval of the Bankruptcy Court.

                5.      Time to File Objections to Claims

         Any objections to Claims shall be Filed on or before 180 days after the Effective Date,
 subject to the extension of the deadline for objecting to such Claims by order of the Bankruptcy
 Court.

                6.      Disallowance of Claims

         Any Claims held by (a) Entities from which property is recoverable under sections 542,
 543, 550 or 553 of the Bankruptcy Code or (b) a transferee of a transfer avoidable under sections
 522(f), 522(h), 544, 545, 547, 548, 549 or 724(a) of the Bankruptcy Code, shall be deemed
 disallowed pursuant to section 502(d) of the Bankruptcy Code, and Holders of such Claims may
 not receive any Distributions on account of such Claims until such time as any Retained Causes
 of Action against that Entity have been settled or a Bankruptcy Court order with respect thereto
 has been entered and all sums due, if any, to the Debtors by that Entity have been turned over or
 paid to the Liquidating Trustee. All Claims Filed on account of an indemnification obligation to
 a director, manager, officer, or employee shall be deemed satisfied and expunged from the Claims
 Register as of the Effective Date to the extent such indemnification obligation is assumed (or
 honored or reaffirmed, as the case may be) pursuant to the Plan, without any further notice or
 action, order, or approval of the Bankruptcy Court.

         Except as provided herein or otherwise agreed, all Proofs of Claim Filed after the Bar Date
 shall be deemed disallowed and expunged as of the Effective Date without any further notice or
 any action, order or approval of the Bankruptcy Court, and Holders of such Claims may not receive
 any Distributions on account of such Claims, unless such late Claim has been deemed timely Filed
 by a Final Order on or before the Confirmation Hearing.




                                                  37
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                            Pg 45 of 75


                7.      Amendments to Claims

         On or after the applicable Bar Date, a Claim shall not be Filed or amended without prior
 authorization from the Bankruptcy Court or the Liquidating Trustee. Absent such authorization,
 any new or amended Claim Filed shall be deemed disallowed in full and expunged without any
 further action.

                8.      No Distributions Pending Allowance

         If an objection to a Claim or portion thereof is Filed as set forth in Article VII.E of the
 Plan, no payment or Distribution provided under the Plan shall be made on account of such Claim
 or portion thereof unless and until such Disputed Claim becomes an Allowed Claim.

                9.      Distributions After Allowance

         To the extent that a Disputed Claim ultimately becomes an Allowed Claim or an Allowed
 Interest, Distributions, if any, shall be made to the Holder of such Allowed Claim or Allowed
 Interest in accordance with the provisions of the Plan. As soon as practicable after the date that
 the order or judgment of the Bankruptcy Court Allowing any Disputed Claim or Disputed Interest
 becomes a Final Order, the Disbursing Agent shall provide to the Holder of such Claim or Interest
 the Distribution, if any, to which such Holder is entitled under the Plan as of the Effective Date,
 without any interest, dividends, or accruals to be paid on account of such Claim or Interest unless
 required under applicable bankruptcy law.

 VI.    TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        A.      Assumption and Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, except as otherwise provided in the Asset Purchase Agreement with
 regard to Assumed Contracts (as defined in the Asset Purchase Agreement) that have not been
 assigned but are designated for potential assignment to the Purchaser, each Executory Contract or
 Unexpired Lease not previously assumed, assumed and assigned or rejected shall be deemed
 automatically rejected on the Effective Date, pursuant to sections 365 and 1123 of the Bankruptcy
 Code, unless such Executory Contract or Unexpired Lease (a) is a contract, release or other
 agreement or document assumed or entered into in connection with the Plan or (b) is a directors’
 and officers’ insurance policy (which policy shall be deemed assumed and transferred to the
 Liquidating Trust under the Plan).

        Confirmation shall, subject to and upon the occurrence of the Effective Date, constitute a
 Bankruptcy Court order approving the assumption, assumption and assignment or rejection of the
 Executory Contracts and Unexpired Leases assumed, assumed and assigned or rejected pursuant
 to the Plan; provided, however, that neither the Plan nor the Confirmation Order shall be
 construed as limiting the Debtors’ authority to assume and assign to the Purchaser the Assumed
 Contracts (as defined in the Asset Purchase Agreement), including, without limitation, any
 Assumed Contracts (as defined in the Asset Purchase Agreement) that are listed as potentially
 being designated for assumption and assignment but are not designated for assumption and
 assignment until after the Effective Date in accordance with the Asset Purchase Agreement. Any
 motions to assume Executory Contracts or Unexpired Leases pending on the Effective Date shall


                                                 38
18-11358-mew       Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 46 of 75


 be subject to approval by the Bankruptcy Court on or after the Effective Date by a Final Order.
 Each Executory Contract and Unexpired Lease assumed pursuant to Article VI.A of the Plan or by
 any order of the Bankruptcy Court, which has not been assigned to a third party prior to the
 Effective Date, shall vest in the Liquidating Trust and be fully enforceable by the Liquidating
 Trustee in accordance with its terms, except as such terms that are modified by the provisions of
 the Plan or any order of the Bankruptcy Court authorizing and providing for its assumption under
 applicable federal law.

        B.      Directors and Officers Insurance Policies

         All directors and officers insurance policies shall be assumed by the Debtors on behalf of
 the applicable Debtor and transferred to the Liquidating Trust effective as of the Effective Date
 pursuant to sections 365 and 1123 of the Bankruptcy Code, unless such insurance policy was
 previously rejected by the Debtors pursuant to a Bankruptcy Court order or is the subject of a
 motion to reject pending on the Effective Date, and coverage for defense and indemnity under any
 such policies shall remain available to all individuals within the definition of “Insured” in any such
 policies.

        C.      Claims Based on the Rejection of Executory Contracts or Unexpired Leases

         Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim
 with respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases,
 pursuant to the Plan or the Confirmation Order, if any, must be Filed with the Bankruptcy Court
 within 30 days after the later of (a) the date of entry of an order of the Bankruptcy Court (including
 the Confirmation Order) approving such rejection, (b) the effective date of such rejection or (c) the
 Effective Date. Any Claims arising from the rejection of an Executory Contract or Unexpired
 Lease not Filed with the Bankruptcy Court within such time will be automatically disallowed and
 forever barred from assertion, and shall not be enforceable against the Debtors or the Liquidating
 Trust, the Estates or the foregoing parties’ property without the need for any objection by the
 Liquidating Trustee, any further notice or any action, order, or approval of the Bankruptcy Court
 or any other Entity, and any Claim arising out of the rejection of the Executory Contract or
 Unexpired Lease shall be deemed fully satisfied and released, notwithstanding anything in the
 Schedules or a Proof of Claim to the contrary. All Allowed Claims arising from the rejection of
 the Debtors’ Executory Contracts or Unexpired Leases shall be classified as Unsecured Claims.

        D.      Cure of Defaults for Executory Contracts and Unexpired Leases Assumed

         Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed
 pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
 payment of the default amount in Cash on the Effective Date, subject to the limitations described
 below, or on such other terms as the parties to such Executory Contracts or Unexpired Leases may
 otherwise agree. In the event of a dispute regarding (a) the amount of any payments to cure such
 a default, (b) the ability of the Liquidating Trustee or any assignee to provide “adequate assurance
 of future performance” (within the meaning of section 365 of the Bankruptcy Code) under the
 Executory Contract or Unexpired Lease to be assumed or (c) any other matter pertaining to
 assumption or the cure payments required by section 365(b)(1) of the Bankruptcy Code shall be
 made following the entry of a Final Order resolving the dispute and approving the assumption. On


                                                  39
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 47 of 75


 or before December ___, 2018, the Debtors shall provide notices of proposed assumption and
 proposed cure amounts to applicable third-parties. Such notices shall contain procedures for
 objecting and resolving disputes with the Bankruptcy Court. Any objection by a counterparty
 to an Executory Contract or Unexpired Lease to a proposed assumption or related cure
 amount must be Filed, served and actually received by the Debtors on or before January ___,
 2019 at 4:00 p.m. (Eastern Time). Any counterparty to an Executory Contract or Unexpired
 Lease that fails to object timely to the proposed assumption or cure amount will be deemed to have
 assented to such assumption or cure amount. For the avoidance of doubt, the assumption and
 assignment of the Assumed Contracts (as defined in the Asset Purchase Agreement) shall be
 authorized and governed by the Sale Order, and, in the event of any inconsistency between the
 Plan and the Sale Order concerning the assumption and assignment of the Assumed Contracts (as
 defined in the Asset Purchase Agreement), the terms of the Sale Order shall govern and control.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
 otherwise shall result in the full release and satisfaction of any Claims or defaults, whether
 monetary or nonmonetary, including defaults of provisions restricting the change in control or
 ownership interest composition or other bankruptcy-related defaults, arising under any assumed
 Executory Contract or Unexpired Lease at any time prior to the effective date of assumption. Any
 Proofs of Claim Filed with respect to an Executory Contract or Unexpired Lease that has been
 assumed shall be deemed disallowed and expunged, without further notice or any action, order or
 approval of the Bankruptcy Court.

        E.      Preexisting Obligations to the Debtors Under Executory Contracts and
                Unexpired Leases

         Rejection of an Executory Contract or Unexpired Lease pursuant to the Plan or otherwise
 shall not constitute a termination of preexisting obligations owed to the Debtors or the Liquidating
 Trust, as applicable, under such Executory Contracts or Unexpired Leases.

        F.      Modifications, Amendments, Supplements, Restatements or Other
                Agreements

         Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
 is assumed shall include all modifications, amendments, supplements, restatements or other
 agreements that in any manner affect such Executory Contract or Unexpired Lease, and Executory
 Contracts and Unexpired Leases related thereto, if any, including easements, licenses, permits,
 rights, privileges, immunities, options, rights of first refusal and any other interests, unless any of
 the foregoing agreements have been previously rejected or repudiated or are rejected or repudiated
 under the Plan.

        Modifications, amendments, supplements and restatements to prepetition Executory
 Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11
 Cases shall not be deemed to alter the prepetition nature of the Executory Contract or Unexpired
 Lease, or the validity, priority or amount of any Claims that may arise in connection therewith.




                                                   40
18-11358-mew       Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 48 of 75


        G.      Reservation of Rights

         Nothing contained in the Plan shall constitute an admission by the Debtors that any such
 contract or lease is in fact an Executory Contract or Unexpired Lease or that the Debtors or the
 Liquidating Trust have any liability thereunder. If there is a dispute regarding whether a contract
 or lease is or was executory or unexpired at the time of assumption or rejection, the Debtors or the
 Liquidating Trustee, as applicable, shall have 30 days following the entry of a Final Order
 resolving such dispute to alter its treatment of such contract or lease under the Plan.

        H.      Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
 jurisdiction with respect to any request to extend the deadline for assuming or rejecting Unexpired
 Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 VII.   SUBSTANTIVE CONSOLIDATION

         In order facilitate timely transfer of assets and liabilities and Distributions under the Plan
 (among other things), the Plan is conditioned on the Bankruptcy Court ordering, through the
 Confirmation Order, the substantive consolidation of the Debtors’ Estates into a single Estate.
 Pursuant to the Confirmation Order: (a) all Retained Assets and liabilities of the consolidated
 Debtors will be deemed to be merged for purposes of transferring the Retained Assets to the
 Liquidating Trust and Distributions; (b) the obligations of each Debtor will be deemed to be the
 obligations of the consolidated Estate for purposes of Distributions; (c) any Claims Filed or to be
 Filed in connection with any such obligations will be deemed Claims against the consolidated
 Estate; (d) each Claim Filed in the Chapter 11 Case of any Debtor will be deemed Filed against
 the Debtors in the consolidated Chapter 11 Cases; (e) all transfers, disbursements and Distributions
 made by the Liquidating Trust will be deemed to be made by the consolidated Debtors; and (f) all
 guarantees of the Debtors of the obligations of any other Debtors will be deemed eliminated so
 that any Claim against any Debtor and any guarantee thereof executed by any other Debtor and
 any joint or several liability of any of the Debtors will be deemed to be one obligation of the
 consolidated Estate. Holders of Allowed Claims in each Class shall be entitled to their share of
 assets available for Distribution to such Class without regard to which Debtor was originally liable
 for such Claim.

          Notwithstanding the foregoing, the Plan provides a specific exemption to the consolidation
 of specific liabilities that were intended to be “non-recourse” when incurred. This exception to
 substantive consolidation does not apply to claims that are inherently non-recourse to all the
 Debtors simply because not all Debtors are obligors, but instead applies only to claims that were
 intended to be limited to a discreet asset or pool of assets. The Plan indicates that it shall not
 modify any contractual agreement by which a liability of one Debtor was expressly intended to be
 non-recourse as to the assets of any affiliated Debtors. Accordingly, to the extent that the liability
 of any Debtor is, by its express terms, non-recourse as to the assets of any affiliated Debtors, such
 liability shall not be substantively consolidated under the Plan and the Holder of such claim shall
 receive a beneficial interest in the Liquidating Trust that is limited to (a) such Holder’s Pro Rata
 portion of the Allowed Claims of the Debtor that is liable on such Claim multiplied by (b) the
 value of the Retained Assets of the Debtor that is liable on such Claim. The Committee put this


                                                  41
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08               Main Document
                                             Pg 49 of 75


 language into the Plan specifically to address the claims of RKA that relate to notes issued to RKA
 in the 2016 Plan, which it believes were expressly intended to constitute secured non-recourse
 obligations related to specific film assets. This language is intended to apply only to the claims of
 RKA. The Plan does not constitute a determination that the claims of RKA or any other entity is
 non-recourse as to the assets of any affiliated Debtors; accordingly, there can be no guarantee that
 the claims of RKA will not be included in Class 4 General Unsecured Claims. Intercompany
 Claims and Interests will receive no distributions and will be treated in accordance with the Plan
 (as described above).

         Notwithstanding the foregoing, such consolidation shall not affect (a) the legal and entity
 structure of the Liquidating Trust, (b) any obligations under any contracts, licenses, or leases that
 were entered into during the Chapter 11 Cases or Executory Contracts or Unexpired Leases that
 have been or will be assumed and assigned pursuant to the Sale Agreement or the Plan, (c)
 distributions from any insurance policies or proceeds of such policies, or (d) the vesting of the
 Retained Assets in the Liquidating Trust. Moreover, the substantive consolidation proposed in the
 Plan will not affect the Liquidating Trustee’s obligation to file the necessary operating reports and
 pay any required fees pursuant to 28 U.S.C. § 1930(a)(6), which obligation shall continue until a
 Final Order is entered closing, dismissing or converting each Debtor’s Chapter 11 Case. For the
 avoidance of doubt, the Debtors anticipate that the Liquidating Trustee will seek the immediate
 dismissal of all cases other than (a) In re Relativity Media, LLC, Case No. 18-11358 and (b) Netflix,
 Inc. v. Relativity Media, LLC and RML Distribution Domestic, LLC, No. 18-01552.

 VIII. VOTING REQUIREMENTS

         The Disclosure Statement Order approved certain procedures for the Plan Proponents’
 solicitation of votes to approve the Plan, including setting Voting Deadline, establishing which
 Holders of Claims or Interests are eligible to receive Ballots to vote on the Plan and certain other
 voting procedures. The Disclosure Statement Order is hereby incorporated by reference as though
 fully set forth herein. You should read the Disclosure Statement Order, the Confirmation Hearing
 Notice and the instructions attached to your Ballot in connection with this Article VIII as they set
 forth in detail, among other things, procedures governing the Voting Deadline and objecting to the
 Plan.

          If you have any questions about the procedure for voting your Claim or the Solicitation
 Package you received, or if you wish to obtain a paper copy of the Plan, the Disclosure Statement
 or any exhibits to such documents, please contact the Voting Agent (a) by telephone at (866) 355-
 3940 (for domestic or Canadian callers) or (323) 406-6362 (for international callers), (b) by email
 at relativityballots@primeclerk.com or (3) in writing at Relativity Media Ballots, c/o Prime Clerk
 LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.

         A.      Voting Deadline

         This Disclosure Statement and the Ballots are being distributed to all Holders of Claims
 that are entitled to vote on the Plan. In order to facilitate vote tabulation, there is a separate Ballot
 designated for each Impaired Voting Class; however, all Ballots are substantially similar in form
 and substance, and the term “Ballot” is used without intended reference to the Ballot of any specific
 Class of Claims.


                                                    42
18-11358-mew       Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                            Pg 50 of 75


         In accordance with the Disclosure Statement Order, in order to be considered for purposes
 of accepting or rejecting the Plan, all Ballots must be received by the Voting Agent by the Voting
 Deadline (i.e., 4:00 p.m. (Eastern Time) on January ___, 2019). Only those Ballots actually
 received by the Voting Agent before the Voting Deadline will be counted as either accepting or
 rejecting the Plan. For detailed voting instructions, see the Disclosure Statement Order.

        B.      Holders Entitled to Vote

         Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is deemed
 to be “impaired” under a plan unless (a) the plan leaves unaltered the legal, equitable and
 contractual rights to which such claim or equity interest entitles the holder thereof; or (b)
 notwithstanding any legal right to an accelerated payment of such claim or equity interest, the plan
 (i) cures all existing defaults (other than defaults resulting from the occurrence of events of
 bankruptcy), (ii) reinstates the maturity of such claim or equity interest as it existed before the
 default, (iii) compensates the holder of such claim or equity interest for any damages resulting
 from such holder’s reasonable reliance on such legal right to an accelerated payment and (iv) does
 not otherwise alter the legal, equitable or contractual rights to which such claim or equity interest
 entitles the holder of such claim or equity interest.

         In general, a holder of a claim or equity interest may vote to accept or reject a plan if (a)
 the claim or equity interest is “allowed,” which means generally that it is not disputed, contingent
 or unliquidated, and (b) the claim or equity interest is impaired by a plan. However, if the holder
 of an impaired claim or equity interest will not receive any distribution under the plan on account
 of such claim or equity interest, the Bankruptcy Code deems such holder to have rejected the plan
 and provides that the holder of such claim or equity interest is not entitled to vote on the plan. If
 the claim or equity interest is not impaired, the Bankruptcy Code conclusively presumes that the
 holder of such claim or equity interest has accepted the plan and provides that the holder is not
 entitled to vote on the plan.

         Except as otherwise provided in the Disclosure Statement Order, the Holder of a Claim
 against one or more Debtors that is Impaired under the Plan is entitled to vote to accept or reject
 the Plan if (a) the Plan provides a Distribution in respect of such Claim; (b) the Claim has been
 scheduled by the appropriate Debtor (and is not scheduled as disputed, contingent or unliquidated)
 and (c) the Holder of such Claim has timely Filed a Proof of Claim or a Proof of Claim was deemed
 timely Filed by an order of the Bankruptcy Court prior to the Voting Deadline.

         A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to
 section 1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in
 accordance with the provisions of the Bankruptcy Code. The Disclosure Statement Order also sets
 forth assumptions and procedures for determining the amount of Claims that each creditor is
 entitled to vote in these Chapter 11 Cases and how votes will be counted under various scenarios.

        C.      Vote Required for Acceptance by a Class

        A Class of Claims will have accepted the Plan if it is accepted by at least two-thirds in
 amount and more than one-half in number of the Allowed Claims in such Class that have voted on
 the Plan in accordance with the Disclosure Statement Order.



                                                  43
18-11358-mew         Doc 634    Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 51 of 75


 IX.    CONFIRMATION OF THE PLAN

        A.      Requirements for Confirmation of the Plan

         Among the requirements for confirmation of the Plan are that the Plan be (a) accepted by
 all Impaired Classes of Claims and Interests or, if rejected by an Impaired Class, that the Plan “not
 discriminate unfairly” and be “fair and equitable” as to such Class, (b) feasible and (c) in the “best
 interests” of creditors and stockholders that are Impaired under the Plan.

                1.      Acceptance

        A moneyed, business, commercial corporation or trust must satisfy the following
 requirements pursuant to section 1129(a) of the Bankruptcy Code before the bankruptcy court may
 confirm its plan:

            The plan complies with the applicable provisions of the Bankruptcy Code.

            The proponent of the plan complies with the applicable provisions of the Bankruptcy
             Code.

            The plan has been proposed in good faith and not by any means forbidden by law.

            Any payment made or to be made by the proponent, by the debtor or by a person issuing
             securities or acquiring property under a plan, for services or for costs and expenses in
             or in connection with the case, or in connection with the plan and incident to the case,
             has been approved by or is subject to the approval of, the Bankruptcy Court as
             reasonable.

            The proponent of the plan has disclosed the identity and affiliations of any individual
             proposed to serve, after confirmation of the plan, as a director, officer or voting trustee
             of the debtor, an affiliate of the debtor participating in a joint plan with the debtor or a
             successor to the debtor under the plan, and the appointment to, or continuance in, such
             office of such individual must be consistent with the interests of creditors and equity
             security holders and with public policy.

            The proponent of the plan has disclosed the identity of any insider (as defined in section
             101 of the Bankruptcy Code) that will be employed or retained by the debtor, and the
             nature of any compensation for such insider.

            Any governmental regulatory commission with jurisdiction, after confirmation of the
             plan, over the rates of the debtor has approved any rate change provided for in the plan,
             or such rate change is expressly conditioned on such approval.

            With respect to each impaired class of claims or interests:

                o each holder of a claim or interest of such class (a) has accepted the plan; or (b)
                  will receive or retain under the plan on account of such claim or interest,
                  property of a value, as of the effective date of the plan, that is not less than the


                                                   44
18-11358-mew     Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                           Pg 52 of 75


                  amount that such holder would so receive or retain if the debtor were liquidated
                  under chapter 7 of the Bankruptcy Code on such date; or

               o if section 1111(b)(2) of the Bankruptcy Code applies to the claims of such class,
                 each holder of a claim of such class will receive or retain under the plan on
                 account of such claim, property of a value, as of the effective date of the plan,
                 that is not less than the value of such holder’s interest in the estate’s interest in
                 the property that secures such claims.

         With respect to each class of claims or interests, such class has (a) accepted the plan;
          or (b) such class is not impaired under the plan (subject to the “cramdown” provisions
          discussed below).

         Except to the extent that the holder of a particular claim has agreed to a different
          treatment of such claim, the plan provides that:

               o with respect to a claim of a kind specified in sections 507(a)(2) or 507(a)(3) of
                 the Bankruptcy Code, on the effective date of the plan, the holder of the claim
                 will receive, on account of such claim, Cash equal to the allowed amount of
                 such claim, unless such holder consents to a different treatment;

               o with respect to a class of claims of the kind specified in sections 507(a)(1),
                 507(a)(4), 507(a)(5), 507(a)(6) or 507(a)(7) of the Bankruptcy Code, each
                 holder of a claim of such class will receive (a) if such class has accepted the
                 plan, deferred cash payments of a value, on the effective date of the plan, equal
                 to the allowed amount of such claim; or (b) if such class has not accepted the
                 plan, cash on the effective date of the plan equal to the allowed amount of such
                 claim, unless such holder consents to a different treatment;

               o with respect to a claim of a kind specified in section 507(a)(8) of the Bankruptcy
                 Code, unless the holder of such a claim consents to a different treatment, the
                 holder of such claim will receive on account of such claim, regular installment
                 payments in cash, of a total value, as of the effective date of the plan, equal to
                 the allowed amount of such claim over a period ending not later than five (5)
                 years after the date of the order for relief under sections 301, 302 or 303 of the
                 Bankruptcy Code and in a manner not less favorable than the most favored
                 nonpriority unsecured claim provided for by the plan (other than cash payments
                 made to a class of creditors under section 1122(b) of the Bankruptcy Code); and

               o with respect to a secured claim which would otherwise meet the description of
                 an unsecured claim of a governmental unit under section 507(a)(8) of the
                 Bankruptcy Code, but for the secured status of that claim, the holder of that
                 claim will receive on account of that claim, cash payments, in the same manner
                 and over the same period, as prescribed in the immediately preceding bullet
                 points above.




                                                 45
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                            Pg 53 of 75


           If a class of claims is impaired under the plan, at least one (1) class of claims that is
            impaired under the plan has accepted the plan, determined without including any
            acceptance of the plan by any insider (as defined in section 101 of the Bankruptcy
            Code).

           Confirmation of the plan is not likely to be followed by the liquidation, or the need for
            further financial reorganization, of the debtor or any successor to the debtor under the
            plan, unless such liquidation or reorganization is proposed in the plan.

           All fees payable under 28 U.S.C. § 1930, as determined by the bankruptcy court at the
            hearing on confirmation of the plan, have been paid or the plan provides for the
            payment of all such fees on the effective date of the plan.

           The plan provides for the continuation after its effective date of payment of all retiree
            benefits, as that term is defined in section 1114 of the Bankruptcy Code, at the level
            established pursuant to section 1114(e)(1)(B) or (g) of the Bankruptcy Code, at any
            time prior to confirmation of the plan, for the duration of the period the debtor has
            obligated itself to provide such benefits.

       The Debtors believe that the Plan meets each of the requirements of section 1129(a) of the
 Bankruptcy Code other than those pertaining to voting, which has not yet taken place.

                2.      Feasibility

         In connection with Confirmation, the Bankruptcy Court must determine that the Plan is
 feasible in accordance with section 1129(a)(11) of the Bankruptcy Code, which requires that
 Confirmation is not likely to be followed by the liquidation or the need for further financial
 reorganization of the Debtors. The Plan contemplates that all Retained Assets of the Debtors will
 be liquidated, sold, transferred, abandoned or otherwise disposed of, and all proceeds of the
 Retained Assets will be distributed to the Holders in accordance with the Plan and the Liquidating
 Trust Agreement. Since no further financial reorganization of the Debtors will be possible or is
 contemplated, the Plan Proponents believe that the Plan meets the feasibility requirement. In
 addition, subject to Article XI of this Disclosure Statement and as described in Article IV of this
 Disclosure Statement regarding the Wind Down Amount, the Plan Proponents believe that
 sufficient funds will exist at the Effective Date to make all payments required to be made on the
 Effective Date, and that such payment will be made from the Wind Down Amount (and if
 necessary, the Contingency Wind Down Line) without the need to expend any of the $1.4 million
 in funds projected to be funded to Liquidating Trust on the Effective Date.

                3.      Best Interests of Creditors

         Section 1129(a)(7) of the Bankruptcy Code requires that any holder of an impaired claim
 or interest voting against a plan must be provided in the plan with a value, as of the effective date
 of the plan, at least equal to the value that the holder would receive if the debtor’s assets were
 liquidated under chapter 7 of the Bankruptcy Code. To determine what the holders of claims and
 interests in each impaired class would receive if the debtors’ assets were liquidated, the bankruptcy
 court must determine the dollar amount that would be generated from a liquidation of the debtor’s


                                                  46
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 54 of 75


 assets in the context of a hypothetical liquidation. Such a determination must take into account
 the fact that secured claims (and any administrative claims resulting from the chapter 11 cases and
 from the chapter 7 cases) would have to be paid in full from the liquidation proceeds before the
 balance of those proceeds were made available to pay unsecured creditors and make distributions
 (if any) to holders of interests.

          As discussed in Article II.F of this Disclosure Statement, after the 2015 Debtors emerged
 from bankruptcy, Relativity unsuccessfully engaged in various efforts to secure the debt or equity
 capital necessary to execute on its business plan after it reorganized in 2016. As a result of these
 efforts, industry participants have been well aware of the Debtors’ assets and the opportunities that
 they present. However, the only bid that the Debtors received for substantially all of their assets
 was the credit bid from UltraV.

        The Debtors have already liquidated substantially all their assets through the Sale to
 UltraV. Administrative Expenses and Priority Claims are projected to be paid entirely from the
 Wind Down Amount, and the balance of the Wind Down Amount, if any, will be returned to
 UltraV. Thus the best interests of creditors test is satisfied if the remaining assets will be
 administered and distributed in a manner that will lead to greater recoveries to General Unsecured
 Claims through the Plan than they would receive in a chapter 7 liquidation.

         Those assets consist primarily of the Retained Causes of Action and cash. The Plan
 Proponents believe the liquidation of these assets through a conversion to chapter 7 could lead to
 additional administrative expenses incurred by a trustee or trustees and attorneys, accountants and
 other professionals to assist such trustee beyond those that will be incurred by a the Liquidating
 Trustee, as (i) the Liquidating Trustee will have background knowledge of the Debtors from the
 process of being selected and retained to serve as Liquidating Trustee, and (ii) the Plan Proponents
 will consider the ability of any proposed Liquidating Trustee to administer the assets in an efficient
 manner in selecting the Liquidating Trustee.

         The Plan Proponents also believe that conversion of the Debtors from chapter 11 to chapter
 7 of the Bankruptcy Code would result in a significant delay in distributions to all creditors who
 would have received a distribution under the Plan. Lastly, the liquidation of the remaining assets
 by a Liquidating Trustee will avoid the expense of statutory fees to the chapter 7 trustee.
 Accordingly, the Plan Proponents believe that the Holders of Claims and Interests in each impaired
 Class will receive more under the Plan than if these Chapter 11 Cases were converted to chapter 7
 cases and each Debtor’s assets were liquidated under the direction of a chapter 7 trustee.

                4.      Cramdown - Confirmation Without Acceptance of All Impaired Classes

          The Bankruptcy Code permits confirmation of a plan even if it is not accepted by all
 impaired classes, as long as (a) the plan otherwise satisfies the requirements for confirmation,
 (b) at least one impaired class of claims has accepted the plan without taking into consideration
 the votes of any insiders in such class and (c) the plan is “fair and equitable” and does not
 “discriminate unfairly” as to any impaired class that has not accepted the plan. These so-called
 “cramdown” provisions are set forth in section 1129(b) of the Bankruptcy Code.

                        a.      “Fair and Equitable”



                                                  47
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 55 of 75


         The Bankruptcy Code establishes different “cramdown” tests for determining whether a
 plan is “fair and equitable” to dissenting impaired classes of secured creditors, unsecured creditors
 and equity interest holders.

               Secured Creditors. A plan is fair and equitable to a class of secured claims that
                rejects the plan if the plan provides: (a) that each holder of a secured claim included
                in the rejecting class (i) retains the liens securing its claim to the extent of the
                allowed amount of such claim, whether the property subject to those liens is
                retained by the debtor or transferred to another entity and (ii) receives on account
                of its secured claim deferred cash payments having a present value, as of the
                effective date of the plan, at least equal to such holder’s interest in the estate’s
                interest in such property; (b) that each holder of a secured claim included in the
                rejecting class realizes the “indubitable equivalent” of its allowed secured claim; or
                (c) for the sale, subject to section 363(k) of the Bankruptcy Code, of any property
                that is subject to the liens securing the claims included in the rejecting class, free
                and clear of such liens with such liens to attach to the proceeds of the sale, and the
                treatment of such liens on proceeds is in accordance with clause (a)(i) or (a)(ii) of
                this paragraph.

               Unsecured Creditors. A plan is fair and equitable as to a class of unsecured claims
                that rejects the plan if the plan provides that: (a) each holder of a claim included in
                the rejecting class receives or retains under the plan property of a value, as of the
                effective date of the plan, equal to the amount of its allowed claim; or (b) the holders
                of claims and interests that are junior to the claims of the rejecting class will not
                receive or retain any property under the plan on account of such junior claims or
                interests.

               Holders of Interests. A plan is fair and equitable as to a class of interests that
                rejects the plan if the plan provides that: (a) each holder of an equity interest
                included in the rejecting class receives or retains under the plan property of a value,
                as of the effective date of the plan, equal to the greatest of the allowed amount of
                (i) any fixed liquidation preference to which such holder is entitled, (ii) any fixed
                redemption price to which such holder is entitled or (iii) the value of the interest;
                or (b) the holder of any interest that is junior to the interests of the rejecting class
                will not receive or retain any property under the plan on account of such junior
                interest.

        The Plan Proponents believe the Plan is fair and equitable as to unsecured creditors and
 Holders of Interests because no Holders of Claims or Interests junior to such parties are receiving
 any Distributions under the Plan on account of such Claims or Interests. To the extent that any of
 the Debtors’ secured creditors are Impaired, the Plan Proponents anticipate that they will vote in
 favor of the Plan.

                        b.      “Unfair Discrimination”

         A plan does not “discriminate unfairly” if a dissenting class is treated substantially equally
 with respect to other classes similarly situated, and no class receives more than it is legally entitled


                                                   48
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 56 of 75


 to receive for its claims or interests. The Debtors carefully designed the Plan, including calculating
 the distributions to Holders of General Unsecured Claims against each of the Debtors, to ensure
 recoveries on account of Claims in a particular Class against each of the Debtors did not result in
 unfair discrimination among similarly situated Classes. The Debtors do not believe that the Plan
 discriminates unfairly against any impaired Class of Claims or Interests.

         The Plan Proponents believe that the Plan and the treatment of all Classes of Claims and
 Interests under the Plan satisfy the foregoing requirements for “cramdown” or non-consensual
 Confirmation pursuant to section 1129(b) of the Bankruptcy Code.

        B.      Alternatives to Confirmation and Consummation of the Plan

         If the requisite acceptances are not received or if the Plan is not confirmed, the Debtors
 could attempt to formulate and propose different plans. However, the Plan Proponents have
 evaluated alternatives to the Plan and the only real prospect is an orderly liquidation of assets. In
 a chapter 7 liquidation, a trustee is elected or appointed to liquidate the debtor’s assets for
 distribution to creditors in accordance with the priorities established by the Bankruptcy Code.
 Further, because there are multiple separate Debtors, there could be multiple chapter 7 trustees –
 one for each Debtor – whose interests and obligations conflict. This, in turn, would result in
 additional legal and other expenses.

         It is impossible to predict precisely how the proceeds of a chapter 7 liquidation would be
 distributed to the respective Holders of Claims against or Interests in the Debtors. The Plan
 Proponents believe that in a liquidation under chapter 7, before prepetition unsecured creditors
 receive any distributions, additional administrative expenses incurred by a trustee or trustees and
 attorneys, accountants and other professionals to assist such trustee(s) would cause a substantial
 diminution in the value of the Estates. Additionally, the Plan Proponents believe that conversion
 of the Debtors from chapter 11 to chapter 7 of the Bankruptcy Code would result in (a) a significant
 delay in distributions to all creditors who would have received a distribution under the Plan and
 (b) diminished recoveries for Holders of Impaired Claims. A hypothetical liquidation analysis,
 setting forth the analysis of potential factors and, therefore, costs of a chapter 11 versus chapter 7,
 is attached as Exhibit C. Accordingly, the Plan Proponents believe that the Plan is superior to a
 chapter 7 liquidation.

 X.             MEANS OF IMPLEMENTATION

        A.      Conditions to Plan Effectiveness

         As a condition to the effectiveness of the Plan, on or prior to the Effective Date, each of
 the following must occur:

                 1.     all actions, documents and agreements necessary to implement the Plan
 shall be effected or executed;

               2.     the Plan Proponents will have received all authorizations, consents, rulings,
 opinions or other documents that are determined by the Plan Proponents to be necessary to
 implement the Plan;



                                                   49
18-11358-mew      Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                            Pg 57 of 75


                3.     the Confirmation Order shall include authorization of the limited
 substantive consolidation of the Debtors’ Estates in accordance with Article IV of the Plan;

                4.     the Liquidating Trust Agreement shall be final and approved, the
 Liquidating Trustee shall be appointed and the Liquidating Trust shall be funded in accordance
 with the Plan;

                5.     the Plan Proponents shall have determined in their reasonable discretion that
 sufficient Cash exists to satisfy all Allowed Administrative Claims, Professional Fee Claims,
 Secured Tax Claims, Other Secured Claims and Other Priority Claims; and

                6.      the Plan Proponents shall have made all Distributions required to be made
 on or before the Effective Date.

        The Plan will not be consummated or become binding unless and until the Effective Date
 occurs, which shall in all events occur prior to the date that is 30 days following the entry of the
 Confirmation Order unless such date is extended by Order of the Bankruptcy Court for good cause
 shown. The Effective Date will be the first Business Day on which the following conditions have
 been satisfied: (a) the Confirmation Order shall have become a Final Order; and (b) each of the
 conditions above (A.1-A.6) have been satisfied.

         In no event shall the Effective Date occur more than 30 calendar days following the entry
 of the Confirmation Order unless the Confirmation Order is stayed or the Plan is modified pursuant
 to an order of the Bankruptcy Court extending the Effective Date for good cause shown.

        B.      Waiver of Conditions

         The Plan Proponents may, in their reasonable discretion, waive any of the conditions set
 forth in Article V.B of the Plan without notice and a hearing. The failure to satisfy any condition
 may be asserted by the Plan Proponents as a basis to allege that the Effective Date has not occurred
 regardless of the circumstances giving rise to the failure of such condition to be satisfied
 (including, without limitation, any act, action, failure to act, or inaction by the Debtors). If the
 Plan Proponents fail to assert the non-satisfaction of any such conditions, such failure will not be
 deemed a waiver of any other rights thereunder.

        C.      Effect of Failure of Conditions

         If the Consummation does not occur, the Plan shall be null and void in all respects and
 nothing contained in the Plan or the Disclosure Statement shall: (a) constitute a waiver or release
 of any Claims by the Debtors, any Holders of Claims or Interests, or any other Entity; (b) prejudice
 in any manner the rights of the Debtors, any Holders of Claims or Interests, or any other Entity; or
 (c) constitute an admission, acknowledgment, offer or undertaking by the Debtors, any Holders of
 Claims or Interests, or any other Entity in any respect. Notwithstanding the foregoing, the non-
 Consummation shall not require or result in the voiding, rescission, reversal or unwinding of the
 Sale Order.




                                                  50
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                            Pg 58 of 75


        D.      Corporate Action

        Upon the Effective Date, all transactions and applicable matters provided for under the
 Plan will be deemed to be authorized and approved by the Debtors without any further action by
 the Debtors, the Debtors’ shareholders or the Debtors’ board of directors.

        E.      Vesting of Assets

         Unless otherwise expressly provided under the Plan, on the Effective Date, the Retained
 Assets will vest in the Liquidating Trust free and clear of all claims, liens, encumbrances, charges
 and other interests. On and after the Effective Date, the transfer of the Retained Assets from the
 Estates to the Liquidating Trust will be deemed final and irrevocable and Distributions may be
 made from the Liquidating Trust. In connection with the foregoing: (a) on the Effective Date, the
 appointment of the Liquidating Trustee shall become effective and the Liquidating Trustee shall
 begin to administer the Liquidating Trust pursuant to the terms of the Liquidating Trust Agreement
 and the Plan and may use, acquire and dispose of Liquidating Trust Assets free of any restrictions
 imposed under the Bankruptcy Code; (b) the Confirmation Order will provide the Liquidating
 Trustee with express authority to convey, transfer and assign any and all of the Liquidating Trust
 Assets and to take all actions necessary to effectuate the same and to prosecute any and all Retained
 Causes of Action; and (c) as of the Effective Date, the Liquidating Trust Assets will be free and
 clear of all liens, claims and interests of Holders of Claims and Interests, except as otherwise
 provided in the Plan.

        F.      Dissolution of the Debtors; Termination of Current Officers, Directors,
                Employees and Counsel

          From and after the Effective Date, the Debtors shall be dissolved and the Liquidating
 Trustee shall be authorized to take all action necessary to dissolve them or any of their wholly
 owned subsidiaries. On the Effective Date, the employment, retention, appointment and authority
 of all officers, directors, employees and Professionals of the Debtors and the Creditors’ Committee
 shall be deemed to terminate.

        G.      Liquidating Trust

                1.      Effectiveness of the Liquidating Trust

        On the Effective Date, the Liquidating Trust Agreement will become effective, and, if not
 previously signed, the Debtors and the Liquidating Trustee will execute the Liquidating Trust
 Agreement. The Liquidating Trust is organized and established as a trust for the benefit of the
 Beneficiaries, and is intended to qualify as a liquidating trust within the meaning of Treasury
 Regulation Section 301.7701-4(d).




                                                  51
18-11358-mew         Doc 634    Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 59 of 75


                2.      Beneficiaries

         In accordance with Treasury Regulation Section 301.7701-4(d), the Beneficiaries of the
 Liquidating Trust will be the Holders of all Allowed Claims against the Debtors. The Holders of
 Allowed Claims will receive an allocation of the respective Liquidating Trust Interests as provided
 for in the Plan and the Liquidating Trust Agreement. The Holders of Liquidating Trust Interests
 will receive Distributions from the Liquidating Trust as provided for in the Plan and the
 Liquidating Trust Agreement. The Beneficiaries shall be treated as the grantors and owners of
 such Beneficiaries’ respective portions of the Liquidating Trust.

                3.      Implementation of the Liquidating Trust

         The proposed form of the Liquidating Trust Agreement, which shall identify the proposed
 Liquidating Trustee, will be filed as Exhibit 1 to the Plan Supplement at least five (5) Business
 Days prior to the Balloting Deadline. On the Effective Date, the Debtors, on behalf of the Estates,
 and the Liquidating Trustee shall execute the Liquidating Trust Agreement, which shall be
 substantially in the form attached to the Plan Supplement, and take all such actions that are required
 to transfer the Retained Assets to the Liquidating Trust. From and after the Effective Date, the
 Liquidating Trustee will be authorized to, and shall, implement the Liquidating Trust Agreement
 and the provisions of the Plan as are contemplated to be implemented by the Liquidating Trustee,
 including, without limitation, directing Distributions to Holders of Allowed Claims, objecting to
 Claims, prosecuting or otherwise resolving Retained Causes of Action and causing Distributions
 from the Liquidating Trust to be made to the Beneficiaries.

                4.      Transfer of the Retained Assets

        Unless otherwise expressly provided under the Plan, on the Effective Date, the Retained
 Assets will vest in the Liquidating Trust free and clear of all claims, liens, encumbrances, charges
 and other interests. To the extent required to implement the transfer of the Retained Assets to the
 Liquidating Trust as provided for herein, all Entities and Persons shall cooperate with the Plan
 Proponents and the Estates to assist the Debtors and the Estates to implement the transfers.

                5.      Representative of the Estate

         The Liquidating Trustee will be appointed as the representative of each of the Estates
 pursuant to sections 1123(a)(5), (a)(7) and (b)(3)(B) of the Bankruptcy Code and vested with the
 authority and power (subject to the Liquidating Trust Agreement) to, inter alia, (a) object to
 Claims against, and Interests in, the Debtors; (b) administer, investigate, prosecute, settle and
 abandon all Retained Causes of Action assigned to the Liquidating Trust; (c) make Distributions
 provided for in the Plan, including, but not limited to, on account of Allowed Claims; and (d) take
 such action as required to administer, wind-down and close the Chapter 11 Cases. As the
 representative of the Estates, the Liquidating Trustee will succeed to all of the rights and powers
 of the Debtors, the Estates, the Creditors’ Committee and any party in interest that may act
 derivatively in a fiduciary capacity for the benefit of the Estates with respect to all Retained Causes
 of Action assigned and transferred to the Liquidating Trust, and the Liquidating Trustee will be
 substituted for the Debtors, the Estates, the Creditors’ Committee and any such fiduciary, as
 applicable, as the party in interest in all litigation pending on the Effective Date concerning the



                                                   52
18-11358-mew          Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08               Main Document
                                             Pg 60 of 75


 Retained Causes of Action.

                 6.      No Liability of Liquidating Trustee or
                         Post-Effective Date Creditors’ Committee

          To the maximum extent permitted by law, the Liquidating Trustee, its employees, officers,
 directors, agents, members or representatives, or professionals employed or retained by the
 Liquidating Trustee (collectively, the “Liquidating Trustee’s Agents”) will not have or incur
 liability to any Person or Entity for an act taken, or omission made, in good faith in connection
 with or related to Distributions made under the Plan or the Liquidating Trust Agreement, the
 administration of the Liquidating Trust and the implementation of the Plan. The Liquidating
 Trustee and the Liquidating Trustee’s Agents will in all respects be entitled to reasonably rely on
 the advice of counsel with respect to their duties and responsibilities under the Plan and the
 Liquidating Trust Agreement. Notwithstanding the foregoing, nothing herein or in Article VIII of
 the Plan will alter any provision in the Liquidating Trust Agreement that provides for the potential
 liability of the Liquidating Trustee to any Person or Entity.

                 7.      The Creditors’ Committee

          Until the Effective Date, the Creditors’ Committee shall continue in existence. As of the
 Effective Date, the Creditors’ Committee shall terminate and disband and the members of the
 Creditors’ Committee and the Creditors’ Committee shall be released and discharged of and from
 all further authority, duties, responsibilities and obligations related to and arising from their service
 as Creditors’ Committee members.

                 8.      Funding of Post-Effective Date Expenses

        All expenses related to implementation of the Plan incurred from and after the Effective
 Date will be expenses of the Liquidating Trust, and the Liquidating Trustee will disburse funds
 from the Liquidating Trust Assets for purposes of paying the Post-Effective Date Expenses of the
 Liquidating Trust without the need for any further order of the Bankruptcy Court.

                 9.      Provisions Relating to Federal Income Tax Compliance

         A transfer to the Liquidating Trust shall be treated for all purposes of the Internal Revenue
 Code of 1986, as amended (the “Internal Revenue Code”), as a transfer to creditors to the extent
 creditors are Beneficiaries of the Liquidating Trust. For example, such treatment shall apply for
 purposes of Internal Revenue Code sections 61(a)(12), 483, 1001, 1012 and 1274. Any such
 transfer shall be treated for federal income tax purposes as a deemed transfer to the
 beneficiary-creditors followed by a deemed transfer by the beneficiary-creditors to the Liquidating
 Trust. The Beneficiaries of the Liquidating Trust shall be treated for federal income tax purposes
 as the grantors and deemed owners of the Liquidating Trust.

         H.      Provisions Governing Distributions

                 1.      Disbursing Agent

         The Liquidating Trustee shall serve as the Disbursing Agent under the Plan or select


                                                    53
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 61 of 75


 another Entity to serve as the Disbursing Agent. Any Entity other than the Liquidating Trustee
 that acts as the Disbursing Agent for the Liquidating Trust will be an agent of the Liquidating
 Trustee and not a separate taxable Entity with respect to, among other things, the assets held,
 income received or disbursements or Distributions made for the Liquidating Trustee. If ordered
 to by the Bankruptcy Court, the Liquidating Trustee will provide a bond in connection with the
 making of any Distributions pursuant to the Plan.

        The Disbursing Agent shall make all Distributions required under the Plan. The Disbursing
 Agent, if not the Liquidating Trustee, shall be authorized, after consultation with the Liquidating
 Trustee, to implement such procedures as it deems necessary to make Distributions pursuant to the
 Plan so as to efficiently and economically ensure prompt and proportionate Distributions.

                2.      The Source of Distributions

         The sources of all Distributions and payments under the Plan, the Global Settlement
 Agreement and the Liquidating Trust Agreement will be the Retained Assets, which shall include
 (a) Cash, which will be Cash transferred to the Liquidating Trust as of the Effective Date of the
 Plan and (b) proceeds from the liquidation by the Liquidating Trust of the Retained Assets
 (including the prosecution of the Retained Causes of Action) that were transferred to the
 Liquidating Trust less Post-Effective Date Expenses.

                3.      Distribution Dates

         The Distribution Dates for the Distribution of Cash by the Liquidating Trust shall be
 selected by the Liquidating Trustee.

                4.      Manner of Cash Payments

         Cash Distributions made pursuant to the Plan will be in United States funds, by check
 drawn on a domestic bank, or, if the Liquidating Trustee so elects in its discretion for Distributions
 to certain large claimants, by wire transfer from a domestic bank.

                5.      Setoff and Recoupment

         Notwithstanding anything to the contrary in the Plan, the Liquidating Trustee may set off,
 recoup or withhold against the Distributions to be made on account of any Allowed Claim or Cause
 of Action, any Claims or Retained Causes of Action that the Debtors or the Estates may have
 against the Entity holding the Allowed Claim or Cause of Action. The Debtors, the Estates and
 the Liquidating Trust shall not waive or release any Claim or Retained Cause of Action against
 such Entities by failing to effect such a setoff or recoupment, by failing to assert any such matter
 prior to Confirmation or the Effective Date, by allowing any Claim or Retained Cause of Action
 against the Debtors or the Estates or by making a Distribution on account of an Allowed Claim or
 Cause of Action.

                6.      No Postpetition Interest on Claims

        Unless otherwise specifically provided for in a Final Order, the Plan or the Confirmation
 Order, or required by applicable law, postpetition interest shall not accrue or be paid on any


                                                  54
18-11358-mew         Doc 634    Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 62 of 75


 prepetition Claims against the Debtors, and no Holder of a prepetition Claim against the Debtors
 shall be entitled to interest accruing on or after the Petition Date on any such prepetition Claim.

                7.      Foreign Currency Exchange Rate

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any
 Claim asserted in currency other than U.S. dollars shall be automatically deemed converted to the
 equivalent U.S. dollar value using the exchange rate for the applicable currency as published in
 The Wall Street Journal, National Edition, on the Effective Date.

                8.      Claims Paid by Third Parties

         The Plan Proponents or the Liquidating Trustee, as applicable, shall reduce in full a Claim,
 and such Claim shall be disallowed without a Claim objection having to be Filed and without any
 further notice or any action, order, or approval of the Bankruptcy Court, to the extent that the
 Holder of such Claim receives payment in full on account of such Claim from a party that is not a
 Debtor or the Liquidating Trust. Subject to the last sentence of this paragraph, to the extent that a
 Holder of a Claim receives a Distribution on account of such Claim and receives payment from a
 party that is not a Debtor or the Liquidating Trust on account of such Claim, such Holder shall,
 within two (2) weeks of receipt thereof, repay or return the Distribution to the Liquidating Trustee,
 to the extent that the Holder’s total recovery on account of such Claim from the third-party and
 under the Plan exceeds the amount of such Claim as of the date of any such Distribution under the
 Plan. The failure of such Holder to timely repay or return such Distribution shall result in the
 Holder owing the Liquidating Trust annualized interest at the federal judgment interest rate in
 effect as of the Petition Date (calculated as set forth in section 1961 of the Judicial Code) on such
 amount owed for each Business Day after the two-week grace period specified above until the
 amount is repaid.

                9.      Claims Payable by Third Parties

         No Distributions under the Plan shall be made on account of an Allowed Claim that is
 payable pursuant to one of the Debtors’ insurance policies until the Holder of such Allowed Claim
 has exhausted all remedies with respect to such insurance policy. To the extent that one or more
 of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated
 by a court of competent jurisdiction), then immediately upon such insurers’ agreement, the
 applicable portion of such Claim may be expunged without an objection to such Claim having to
 be Filed and without any further notice or any action, order or approval of the Bankruptcy Court.

                10.     No De Minimis Distributions

         Notwithstanding anything to the contrary in the Plan, no Distribution of less than $50.00
 will be made to any Holder of an Allowed Claim on account thereof. No consideration will be
 provided in lieu of the de minimis Distributions that are not made under Article V.I.10 of the Plan.

                11.     Fractional Cents

         When any payment of a fraction of a cent would otherwise be called for, the actual payment
 will reflect a rounding of such fraction to the nearest whole cent (rounding down in the case of less


                                                   55
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08               Main Document
                                             Pg 63 of 75


 than $0.005 and rounding up in the case of $0.005 or more); provided, however, that, in no event
 will the Liquidating Trustee make a Distribution of less than $50.00 to any Holder of an Allowed
 Claim.

                 12.     No Distributions with Respect to Disputed Claims

        Notwithstanding any other Plan provision, Distributions will be made on account of a
 Disputed Claim only after, and only to the extent that, the Disputed Claim either becomes or is
 deemed to be an Allowed Claim for purposes of Distributions.

                 13.     Undeliverable or Unclaimed Distributions

          Distributions to Entities holding Allowed Claims will initially be made by mail as follows:
 (a) Distributions will be sent to the address, if any, set forth on a Filed Proof of Claim (as amended
 by any written notice of address change received by the Debtors prior to the Effective Date or the
 Liquidating Trustee no later than 10 Business Days prior to the date of any Distribution); or (b) if
 no such address is available, Distributions will be sent to the address (i) set forth on the Schedules
 or (ii) readily obtainable by a cursory review of the Debtors’ other books and records. If neither
 (a) or (b) above provide the Liquidating Trustee with an address for the Holder of an Allowed
 Claim, the Distribution will be deemed to be undeliverable. If a Distribution is returned to the
 Liquidating Trustee as an undeliverable Distribution or is deemed to be an undeliverable
 Distribution, the Liquidating Trustee will make no further Distributions to the Holder of the Claim
 on which the Distribution is being made.

         Any Entity entitled to an undeliverable Distribution that does not, within 45 days after a
 Distribution is returned as undeliverable, provide the Liquidating Trustee with written notice
 (a) asserting its Claim to or Interest in the undeliverable Distribution and (b) setting forth a current,
 deliverable address will be deemed to waive any claim to or interest in the undeliverable
 Distribution and will be forever barred from receiving the undeliverable Distribution or asserting
 any Claim against the Debtors, the Estates, the Liquidating Trust or each of the foregoing party’s
 property. Any undeliverable Distributions that are not claimed hereunder will be distributed Pro
 Rata to other Holders of Allowed Claims in the same respective Class as the Holder of the
 undeliverable Distribution. Nothing herein requires the Liquidating Trustee to attempt to locate
 any Person or Entity holding an Allowed Claim whose Distribution is undeliverable.

                 14.     Record Date

         Unless a notice of transfer of Claim or Interest has been filed with the Bankruptcy Court
 prior to the Record Date in accordance with Bankruptcy Rule 3001, the Disbursing Agent will rely
 on the Claims Register when determining Holders on the Record Date.

         I.      Exculpation

        As of the Effective Date and subject to the occurrence of the Effective Date, except as
 otherwise specifically provided in the Plan, to the maximum extent permitted by applicable law,
 none of the Exculpated Parties shall have or incur liability to one another or against any Holder of
 a Claim or an Interest, or any other party in interest, or any of their respective officers, directors,
 shareholders, members and/or enrollees, employees, representatives, advisors, attorneys, financial


                                                    56
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 64 of 75


 advisors, investment bankers, agents, related professionals or affiliates, or any of their successors
 or assigns, for any act or omission occurring or failing to occur after the Petition Date in connection
 with, relating to, or arising out of, the Chapter 11 Cases, the negotiation and execution of the Plan,
 the Disclosure Statement, the Liquidating Trust Agreement, the Asset Purchase Agreement, the
 related sale process, the solicitation of votes for and the pursuit of confirmation of the Plan, the
 consummation of the Plan, including all documents ancillary thereto, all decisions, actions,
 inactions and alleged negligence or misconduct relating thereto, except fraud, willful misconduct
 or gross negligence as determined by a Final Order.

         As of the Effective Date and subject to the occurrence of the Effective Date,
 notwithstanding any other provision of the Plan, neither any Holder of a Claim or Interest, nor
 other party in interest, nor any of their respective officers, directors, shareholders, members and/or
 enrollees, employees, representatives, advisors, attorneys, financial advisors, investment bankers,
 related professionals, agents or affiliates, and no successors or assigns of the foregoing, shall have
 any right of action against any of the Exculpated Parties for any act or omission occurring or failing
 to occur after the Petition Date through the Effective Date in connection with, relating to, or arising
 out of, the Chapter 11 Cases, the negotiation and execution of the Plan, the Disclosure Statement,
 the Liquidating Trust Agreement, the Asset Purchase Agreement, the sale process, the solicitation
 of votes for and the pursuit of confirmation of the Plan, the management of the Liquidating Trust,
 the liquidation of the Liquidating Trust Assets, the consummation of the Plan, the administration
 of the Plan, and/or the property to be distributed under the Plan, including all documents ancillary
 thereto, all decisions, actions, inactions and alleged negligence or misconduct relating thereto,
 except fraud, willful misconduct or gross negligence as determined by a Final Order.

         For the avoidance of doubt: (a) nothing in Article VII.B of the Plan shall limit or abrogate
 the obligations of the Debtors or the Purchaser and any of their respective Affiliates under the
 Asset Purchase Agreement; (b) nothing in the Plan is intended to limit, modify, reverse or
 otherwise alter the express findings and conclusions made in the orders and opinions of the
 Bankruptcy Court approving the Asset Purchase Agreement or the Debtors’ authority to borrow
 or use cash collateral, including, without limitation, the DIP Order and the Sale Order; and (c)
 nothing in the Plan or Confirmation Order shall release or exculpate any term of the Netflix
 Settlement and provided further that the Netflix Agreements (as defined in the Netflix Settlement)
 remain in full force and effect with respect to the Parties’ (as defined in the Netflix Settlement)
 performance and obligations thereunder following the date of the Netflix Settlement.

        J.      Injunction

         As of the Effective Date and subject to the occurrence of the Effective Date, except as
 otherwise specifically provided in the Plan or the Confirmation Order, all Persons who have held,
 hold or may hold Claims or Interests based upon any act or omission, transaction or other activity
 of any kind or nature related to the Debtors, the Liquidating Trust or the Chapter 11 Cases that
 occurred prior to the Effective Date, other than as expressly provided in the Plan or the
 Confirmation Order, regardless of the Filing, lack of Filing, Allowance or disallowance of such
 Claims or Interests and regardless of whether such Person has voted to accept the Plan, and any
 successors, assigns or representatives of such Persons, shall be precluded and permanently
 enjoined on and after the Effective Date from (a) the enforcement, attachment, collection or
 recovery by any manner or means of any judgment, award, decree or order with respect to any


                                                   57
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                            Pg 65 of 75


 such Claims or Interests against the Retained Assets or the Purchased Assets and (b) the creation,
 perfection or enforcement of any Lien or encumbrance of any kind with respect to any such Claims
 or Interests against the Retained Assets or the Purchased Assets. Nothing in Article VII.C of the
 Plan shall be construed as an injunction with respect to the Liquidating Trustee’s pursuit of the
 Retained Causes of Action transferred to the Liquidating Trust on the Effective Date.

          As of the Effective Date and subject to the occurrence of the Effective Date, except as
 otherwise specifically provided in the Plan or the Confirmation Order, all Persons that have held,
 currently hold, or may hold, against any Exculpated Party, a claim, obligation, suit, judgment,
 demand, damages, debt, right, cause of action, or liability that is exculpated pursuant to the Plan,
 are permanently enjoined from taking any of the following actions on account of such claim,
 obligation, suit, judgment, damages, demand, debt, right, cause of action or liability:
 (i) commencing or continuing, in any manner or in any place, any suit or other proceeding;
 (ii) enforcing, attaching, collecting or recovering in any manner any judgment, award, decree, or
 order; (iii) creating, perfecting or enforcing any Lien or encumbrance; or (iv) asserting a setoff,
 right of subrogation or recoupment against any debt, liability or obligation due to any Exculpated
 Party.

        K.      Term of Injunctions or Stays

         Unless otherwise provided in the Plan or the Confirmation Order, all injunctions or stays
 in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any
 order of the Bankruptcy Court, and extent on the Confirmation Date (excluding any injunctions or
 stays contained in the Plan or the Confirmation Order), shall remain in full force and effect until
 the Effective Date. All injunctions or stays contained in the Plan or the Confirmation Order shall
 remain in full force and effect in accordance with their terms.

        L.      Miscellaneous Provisions

                1.      No Impact on Certain Documents and Transactions

        Unless explicitly provided for in the Plan, nothing in the Plan shall impact (or be construed
 as impacting): (a) the Sale Order, (b) the Asset Purchase Agreement, (c) the Global Settlement
 Agreement; (d) the Netflix Settlement and (e) any document or transaction entered into in
 connection with the foregoing (a)-(d).

                2.      Modification and Amendments

         Subject to certain restrictions and requirements set forth in the Plan, section 1127 of the
 Bankruptcy Code and Bankruptcy Rule 3019, the Plan Proponents expressly reserve their
 respective rights to revoke or withdraw, to alter, amend, or modify the Plan with respect to such
 Debtor, one or more times, before or after Confirmation, and, to the extent necessary, may initiate
 proceedings in the Bankruptcy Court to so alter, amend or modify the Plan, or remedy any defect
 or omission or reconcile any inconsistencies in the Plan, the Disclosure Statement or the
 Confirmation Order, in such matters as may be necessary to carry out the purposes and intent of
 the Plan.




                                                 58
18-11358-mew         Doc 634    Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 66 of 75


                3.      Effect of Confirmation on Modifications

         Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan
 since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and
 do not require additional disclosure or re-solicitation under Bankruptcy Rule 3019.

                4.      Revocation or Withdrawal of Plan

         The Plan Proponents reserve the right to revoke or withdraw the Plan before the
 Confirmation Date and to file subsequent chapter 11 plans. If the Plan Proponents revoke or
 withdraw the Plan, or if Confirmation or Consummation does not occur, then: (a) the Plan shall be
 null and void in all respects; (b) any settlement or compromise embodied in the Plan (including
 the fixing or limiting to an amount certain of the Claims or Class of Claims), assumption or
 rejection of Executory Contracts or Unexpired Leases effected by the Plan and any document or
 agreement executed pursuant to the Plan, shall be deemed null and void; and (c) nothing contained
 in the Plan shall (i) constitute a waiver or release of any Claims, Interests, or Causes of Action; (ii)
 prejudice in any manner the rights of such Debtor, any holder, or any other Entity; or (iii) constitute
 an admission, acknowledgement, offer or undertaking of any sort by such Debtor, any holder of a
 Claim or Interest, or any other Entity; provided, however, that neither the Debtors’ revocation or
 withdrawal of the Plan nor the non-occurrence of Confirmation or Consummation shall have an
 impact on the Sale Order or the Purchaser’s purchase of the Purchased Assets.

                5.      Retention of Jurisdiction

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
 Date, on and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over
 all matters arising out of, or related to, the Chapter 11 Cases and the Plan pursuant to sections
 105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

                        a.      allow, disallow, determine, liquidate, classify, estimate, or establish
                                the priority, Secured or unsecured status or amount of any Claim or
                                Interest, including the resolution of any request for the payment of
                                any Administrative Claim and the resolution of any and all
                                objections to the Secured or unsecured status, priority, amount or
                                allowance of Claims;

                        b.      decide and resolve all matters related to the granting and denying,
                                in whole or in part, any applications for Allowance of compensation
                                or reimbursement of expenses to Professionals (including
                                Professional Fee Claims) authorized pursuant to the Bankruptcy
                                Code or the Plan;

                        c.      resolve any matters related to: (a) the assumption, assumption and
                                assignment or rejection of any Executory Contract or Unexpired
                                Lease to which a Debtor is party or with respect to which a Debtor
                                may be liable and to hear, determine and, if necessary, liquidate, any
                                Claims arising therefrom, including cure Claims pursuant to section
                                365 of the Bankruptcy Code; (b) any potential contractual obligation


                                                    59
18-11358-mew   Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08           Main Document
                                      Pg 67 of 75


                         under any Executory Contract or Unexpired Lease that is assumed
                         or assumed and assigned, except with respect to the Netflix
                         Contracts; (c) the Liquidating Trustee, after the Effective Date and
                         in accordance with Article IX of the Plan, amending, modifying or
                         supplementing the Executory Contracts and Unexpired Leases to be
                         assumed or rejected; and (d) any dispute regarding whether a
                         contract or lease is or was executory, expired or terminated;

                  d.     ensure that Distributions to Holders of Allowed Claims are
                         accomplished pursuant to the provisions of the Plan;

                  e.     adjudicate, decide or resolve any motions, adversary proceedings,
                         contested or litigated matters, and any other matters, and grant or
                         deny any applications involving a Debtor that may be pending on
                         the Effective Date;

                  f.     adjudicate, decide or resolve any and all matters related to section
                         1141 of the Bankruptcy Code;

                  g.     enter and implement such orders as may be necessary or appropriate
                         to execute, implement or consummate the provisions of the Plan and
                         all contracts, instruments, releases, indentures and other agreements
                         or documents created in connection with the Plan, the Plan
                         Supplement or the Disclosure Statement;

                  h.     enter and enforce any order for the sale of property pursuant to
                         sections 363, 1123 or 1146(a) of the Bankruptcy Code;

                  i.     resolve any cases, controversies, suits, disputes or Causes of Action
                         that may arise in connection with Consummation, including
                         interpretation or enforcement of the Plan or any Entity’s obligations
                         incurred in connection with the Plan;

                  j.     issue injunctions, enter and implement other orders or take such
                         other actions as may be necessary or appropriate to restrain
                         interference by any Entity with Consummation or enforcement of
                         the Plan;

                  k.     resolve any cases, controversies, suits, disputes or Causes of Action
                         with respect to the injunctions and other provisions contained in
                         Article VIII of the Plan, and enter such orders as may be necessary
                         or appropriate to implement such injunctions and other provisions;

                  l.     resolve any cases, controversies, suits, disputes or Causes of Action
                         with respect to the repayment or return of Distributions and the
                         recovery of additional amounts owed by a Holder for amounts not
                         timely repaid pursuant to Article V.I.8 of the Plan;



                                          60
18-11358-mew         Doc 634    Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 68 of 75


                        m.      enter and implement such orders as are necessary or appropriate if
                                the Confirmation Order is for any reason modified, stayed, reversed,
                                revoked or vacated;

                        n.      determine any other matters that may arise in connection with or that
                                relate to the Plan, the Disclosure Statement, the Confirmation Order
                                or any contract, instrument, release, indenture or other agreement or
                                document created in connection with the Plan or the Disclosure
                                Statement;

                        o.      enter an order or final decree concluding or closing any of the
                                Chapter 11 Cases;

                        p.      adjudicate any and all disputes arising from or relating to
                                Distributions under the Plan;

                        q.      consider any modifications of the Plan, cure any defect or omission
                                or reconcile any inconsistency in any Bankruptcy Court order,
                                including the Confirmation Order;

                        r.      determine requests for the payment of Claims entitled to priority
                                pursuant to section 507 of the Bankruptcy Code;

                        s.      hear and determine disputes arising in connection with the
                                interpretation, implementation, or enforcement of the Plan or the
                                Confirmation Order, including disputes arising under agreements,
                                documents or instruments executed in connection with the Plan;

                        t.      hear and determine matters concerning state, local and federal taxes
                                in accordance with sections 346, 505 and 1146 of the Bankruptcy
                                Code;

                        u.      hear and determine all disputes involving the existence, nature,
                                scope or enforcement of any exculpations, injunctions and releases
                                granted in connection with and under the Plan, including under
                                Article VIII of the Plan;

                        v.      enforce all orders previously entered by the Bankruptcy Court; and

                        w.      hear any other matter not inconsistent with the Bankruptcy Code,
                                including any Retained Causes of Action.

                6.      Successors and Assigns

         The rights, benefits and obligations of any Person or Entity named or referred to in the Plan
 shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor
 or assign, Affiliate, officer, director, agent, representative, attorney, beneficiaries or guardian, if
 any, of each Entity or Person.


                                                   61
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 69 of 75


                7.      Non-Severability of Plan Provisions

         The provisions of the Plan, including, but not limited to, its injunction, exculpation and
 compromise provisions, are mutually dependent and non-severable. The Confirmation Order shall
 constitute a judicial determination and provide that each term and provision of the Plan, as it may
 have been altered or interpreted in accordance with the foregoing, is: (a) valid and enforceable
 pursuant to its terms; (b) integral to the Plan and may not be deleted or modified without the
 consent of the Debtors or the Liquidating Trustee consistent with the terms set forth herein; and
 (c) non-severable and mutually dependent.

                8.      Substantial Consummation

        On the Effective Date, the Plan shall be deemed to be substantially consummated under
 sections 1101 and 1127(b) of the Bankruptcy Code; provided, however, that nothing herein shall
 prevent the Plan Proponents or any other party in interest from arguing that substantial
 consummation of the Plan has occurred prior to the Effective Date.

                9.      Conflicts

         Except as set forth in the Plan, to the extent that any provision of the Disclosure Statement,
 the Plan Supplement or any other order (other than the Confirmation Order) referenced in the Plan
 (or any exhibits, schedules, appendices, supplements or amendments to any of the foregoing),
 conflict with or are in any way inconsistent with any provision of the Plan, the Plan shall govern
 and control. In the event of an inconsistency between the Confirmation Order and the Plan, the
 Confirmation Order shall control. Notwithstanding the foregoing, to the extent any provision of
 the Plan or the Confirmation Order is inconsistent with (a) the Sale Order concerning any matter
 relating to the Purchased Assets, the Sale Order shall govern and control or (b) the Netflix
 Settlement concerning any matter set forth therein, the Netflix Settlement shall govern and control.

 XI.    RISK FACTORS

          Parties in interest should read and carefully consider the following risk factors, as well as
 the other information set forth in this Disclosure Statement (and the documents delivered together
 herewith and/or incorporated by reference herein), before deciding whether to vote to accept or to
 reject the Plan.

        A.      Claim Objections

         Although Holders of certain Claims may not be required to file Proofs of Claim, the
 Debtors may object to a Proof of Claim Filed by or on behalf of a Holder of a Claim, except where
 otherwise indicated in the Plan. The Distribution estimates set forth in this Disclosure Statement
 are not applicable to any Holder of any Claim whose Claim is or may be subject to an objection.
 Any such Holder may not receive its specified share of the estimated Distributions described in
 this Disclosure Statement.




                                                  62
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                             Pg 70 of 75


        B.      Distributions

        While the Plan Proponents have endeavored to project what they believe are likely
 Distributions, if any, to be made to parties holding Allowed Claims, there can be no certainty that
 the projections will be accurate and that Holders will receive the Distributions described in the
 Plan. The projections will necessarily be affected by, among other things: (a) recoveries that the
 Liquidating Trustee generates from the Causes of Action; (b) recoveries that the Liquidating
 Trustee generates in connection with the liquidation of all of the other Retained Assets; (c) the
 outcome of objections to Claims; and (d) the cost and expenses of such actions and generally
 administering the Liquidating Trust.

        C.      Non-Confirmation of Plan

         Although the Plan Proponents believe that the Plan will satisfy all of the requirements
 necessary for Confirmation in accordance with the Bankruptcy Code, there can be no assurance
 that the Bankruptcy Court will reach the same conclusion. Moreover, there can be no assurance
 that modifications to the Plan will not be required for confirmation or that such modifications will
 not necessitate the re-solicitation of votes. Finally, there can be no assurances that the Plan will
 receive sufficient votes for Confirmation.

          The Bankruptcy Code requires that a plan comply with certain requirements (including,
 but not limited to, the requirements of section 1129 of the Bankruptcy Code) in order to be
 confirmed. The Bankruptcy Court may determine that one or more of those requirements is not
 satisfied with respect to the Plan. If the Bankruptcy Court makes such a determination, the Plan
 Proponents could be required to restart the solicitation process and (i) seek approval of a new
 disclosure statement, (ii) solicit or re-solicit votes from Holders of Claims or Interests and/or
 (iii) seek confirmation of a newly proposed plan. Additionally, should the Plan fail to be approved,
 confirmed or consummated, non-Debtor parties-in-interest may be in a position to file alternative
 plans pursuant to section 1121 of the Bankruptcy Code. As such, non-confirmation of the Plan
 would likely entail significantly greater risk of delay, expense and uncertainty to the Debtors and
 their Estates.

        D.      Administrative Insolvency

         Section 1129(a)(9)(A) of the Bankruptcy Code states that in order for the Plan to be
 confirmed, it must provide that each Holder of an Allowed Claim brought under section 507(a)(2)
 or 507(a)(3) of the Bankruptcy Code—i.e., Allowed Administrative Expense Claims—receive
 cash equal to the full Allowed amount of such Claim, unless such Holder agrees to different
 treatment. Additionally, section 1129(a)(9)(C) of the Bankruptcy Code states that in order for the
 Plan to be confirmed, it must provide that each holder of an Allowed Claim entitled to priority
 under section 507(a) of the Bankruptcy Code—i.e., Allowed Priority Tax Claims—receive regular
 installment payments in cash of a total value equal to the Allowed amount of such Claim over a
 period ending not later than five (5) years after the Petition Date, and in a manner that is not less
 favorable than the most favored nonpriority unsecured claim under the Plan. Finally, Other
 Priority Claims may similarly be required to receive a certain treatment under section 1129(a)(9)
 of the Bankruptcy Code (such as cash equal to the full Allowed amount of such Claim).




                                                  63
18-11358-mew       Doc 634     Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                            Pg 71 of 75


         The Plan Proponents presently believe that they have sufficient cash to pay all
 Administrative Expense Claims, Priority Tax Claims and Other Priority Claims that they anticipate
 will be Allowed by the Bankruptcy Court, and/or that they can reach agreements with Holders of
 such Claims as to different treatments of such Claims. However, if the Debtors are
 administratively insolvent, the Bankruptcy Court may not confirm the Plan and the Bankruptcy
 Court may convert the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, either
 or both of which would likely entail significantly greater risk of delay, expense and uncertainty to
 the Debtors and their Estates, as noted above in Article IX.B of this Disclosure Statement.

        E.      Amendment, Waiver, Modification or Withdrawal of Plan

         Under certain circumstances, the Plan Proponents may, prior to Confirmation or substantial
 consummation of the Plan and subject to the provisions of section 1127 of the Bankruptcy Code,
 Bankruptcy Rule 3019 and the Plan, amend the terms of the Plan or waive any conditions thereto,
 if and to the extent such amendments or waivers are necessary or desirable to consummate the
 Plan. The potential impact of any such amendment or waiver on the Holders of Claims cannot
 presently be foreseen, but may include a change in the economic impact of the Plan on some or all
 of the Classes or a change in the relative rights of such Classes.

        F.      Non-Occurrence or Delayed Occurrence of the Effective Date

         Although the Plan Proponents believe that the Effective Date will occur within thirty (30)
 days after the Confirmation Date following satisfaction of any applicable conditions precedent,
 there can be no assurance as to the timing of the Effective Date. If the conditions precedent to the
 Effective Date described in Article V.B of the Plan have not occurred or otherwise been waived
 by the date that is 30 days after entry of the Confirmation Order, then the Confirmation Order will
 be vacated. Under such circumstances, no Distributions would be made under the Plan, the
 Debtors and all Holders of Claims and Interests would be restored to the status quo as of the day
 immediately preceding the Confirmation Date and the Debtors’ obligations with respect to Claims
 and Interests would remain unchanged.

        G.      Conversion to Chapter 7 Case

         If no plan can be confirmed, or if the Bankruptcy Court otherwise finds that it would be in
 the best interest of creditors and/or the Debtors, the Chapter 11 Cases may be converted to a case
 under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be appointed or elected
 to liquidate the Debtors’ assets for distribution in accordance with the priorities established by the
 Bankruptcy Code. The Plan Proponents believe that liquidation under chapter 7 would result in
 smaller distributions being made to the Debtors’ creditors than those provided for in the Plan, as
 further detailed in Article IX.B of this Disclosure Statement.

 XII.   FEDERAL INCOME TAX CONSEQUENCES OF CONSUMMATION OF THE
        PLAN

         The following is a summary of certain United States federal income tax consequences of
 the Plan to the Debtors and certain holders of Allowed Claims. This summary is based on the
 Internal Revenue Code, the Treasury Regulations thereunder (the “Treasury Regulations”) and
 administrative and judicial interpretations, all as in effect on the date of this Disclosure Statement


                                                  64
18-11358-mew       Doc 634      Filed 12/13/18 Entered 12/13/18 18:10:08              Main Document
                                             Pg 72 of 75


 and all of which are subject to change, with possible retroactive effect. Due to the lack of definitive
 judicial and administrative authority in a number of areas, substantial uncertainty may exist with
 respect to some of the tax consequences described below. No opinion of counsel has been
 obtained, and the Debtors do not intend to seek a ruling from the Internal Revenue Service as to
 any of the tax consequences of the Plan discussed below. There can be no assurance that the
 Internal Revenue Service will not challenge one or more of the United States federal income tax
 consequences of the Plan described below.

         This summary does not apply to holders of Allowed Claims that are not United States
 persons, as such term is defined in the Internal Revenue Code, or that are otherwise subject to
 special treatment under United States federal income tax law (including, without limitation, banks,
 governmental authorities or agencies, financial institutions, insurance companies, pass-through
 entities, tax-exempt organizations, foreign (i.e., non-United States) persons, brokers and dealers in
 securities, mutual funds, small business investment companies, persons holding Allowed Claims
 that are a hedge against, or that are hedged against, currency risk or that are part of a straddle,
 constructive sale, or conversion transaction and regulated investment companies). Moreover, this
 summary does not purport to cover all aspects of United States federal income taxation that may
 apply to the Debtors and Holders of Allowed Claims based upon their particular circumstances.
 Additionally, this summary does not discuss any tax consequences that may arise under any laws
 other than United States federal income tax law, including under state, local or foreign tax law.

      ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN UNITED
 STATES FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL
 PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING
 AND ADVICE BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO
 A HOLDER OF A CLAIM. ALL HOLDERS OF ALLOWED CLAIMS ARE URGED TO
 CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE, LOCAL AND
 OTHER TAX CONSEQUENCES APPLICABLE UNDER THE PLAN.

        A.      Certain United States Federal Income Tax Consequences to the Debtors

         Under the Internal Revenue Code, a taxpayer generally recognizes cancellation of debt
 income (“CODI”) to the extent that indebtedness of the taxpayer is cancelled for less than the
 amount owed by the taxpayer, subject to certain judicial or statutory exceptions. The most
 significant of these exceptions with respect to the Debtors is that taxpayers who are operating
 under the jurisdiction of a federal bankruptcy court are not required to recognize such income. In
 that case, however, the taxpayer must reduce its tax attributes, such as its net operating losses,
 general business credits, capital loss carryforwards, and tax basis in assets, by the amount of the
 CODI avoided. In this case, the Debtors expect that it may recognize significant CODI from the
 implementation of the Plan. As a result, the Debtors expect that its tax attributes may be reduced
 on account of such CODI. However, because the Debtors intend to liquidate, any remaining net
 operating losses or other tax attributes will have no ongoing value to the Debtors or to the Holders
 of Allowed Claims.




                                                   65
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08             Main Document
                                            Pg 73 of 75


        B.      Consequences to Holders of Certain Claims

                1.      Distributions by the Debtor

         As previously described, the Liquidating Trustee will, among other things, resolve
 Disputed Claims and investigate and pursue the Retained Causes of Action. The Retained Causes
 of Action will be transferred to the Liquidating Trust. Thereafter, the Liquidating Trustee will
 make Distributions to Holders of Allowed Claims of Cash, and Holders will obtain the rights to
 receive any additional amounts recovered by the Liquidating Trust with respect to the Retained
 Causes of Action. Each Holder of an Allowed Claim generally will recognize income, gain or loss
 for United States federal income tax purposes in an amount equal to the difference between (a) the
 amount of Cash received and the fair market value of such Holder’s rights to Distributions from
 the Liquidating Trust that such Holder is deemed to receive in exchange for its Claim, and (b) such
 Holder’s adjusted United States federal income tax basis in its Claim. The character of such
 income, gain, or loss as capital gain or loss or as ordinary income or loss will be determined by a
 number of factors, including the tax status of the Holder, the nature of such Holder’s Claim,
 whether the Claim constitutes a capital asset in the hands of the Holder, whether the Claim was
 purchased at a discount, whether the Claim is extinguished as a result of the Distribution and
 whether and to what extent the Holder has previously claimed a bad debt deduction with respect
 to its Claim. A Holder’s ability to deduct any loss recognized on a deemed exchange of its Claim
 will depend on such Holder’s own circumstances and may be restricted under the Internal Revenue
 Code.

                2.      Treatment of the Liquidating Trust

         Pursuant to the Plan, on the Effective Date, the Debtors will establish the Liquidating Trust
 (to be administered by the Liquidating Trustee pursuant to the Liquidating Trust Agreement) and
 transfer the Retained Assets to the Liquidating Trust. In addition, the Liquidating Trust will be
 treated as a grantor trust. As such, each Holder of an Allowed Claim will be treated as the
 beneficial owner of that portion of the assets of the Liquidating Trust corresponding to the portion
 of any Distributions from the Liquidating Trust (from recoveries with respect to Retained Causes
 of Action) which such Holder would be entitled to receive (commonly referred to for United States
 federal income tax purposes as such Holder’s “beneficial ownership percentage” in the Liquidating
 Trust).

         Subject to various limitations and special rules, the taxable income of the Liquidating Trust
 each year would be allocated among the Holders of Allowed Claims in accordance with their
 respective beneficial ownership percentages in the Liquidating Trust. Until there has been a final
 determination of the amount of any Distributions from the Liquidating Trust to which each Holder
 of an Allowed Claim would be entitled, each such Holder’s allocable share of the Liquidating
 Trust’s taxable income may be unclear. Cash Distributions by the Liquidating Trust to Holders of
 Allowed Claims would not be treated as additional taxable income. However, there would be no
 assurance that Cash Distributions by the Liquidating Trust to the Holders of Allowed Claims
 would correspond to the allowed taxable income in any particular year.

     HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING
 THE UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE


                                                  66
18-11358-mew          Doc 634    Filed 12/13/18 Entered 12/13/18 18:10:08                 Main Document
                                              Pg 74 of 75


 EXCHANGE OF ALLOWED CLAIMS FOR DISTRIBUTIONS FROM THE DEBTOR
 AND THE POSSIBLE ALLOCATION OF TAXABLE INCOME FROM THE
 LIQUIDATING TRUST.

                 1.      Accrued Interest

         A portion of the consideration received by Holders of Allowed Claims may be attributable
 to accrued interest on such Claims. Such amounts should be taxable to that Holder as interest
 income if such accrued interest has not been previously included in such Holder’s gross income
 for United States federal income tax purposes. Conversely, Holders of Allowed Claims may be
 able to recognize a deductible loss to the extent any accrued interest on the Claims was previously
 included in such Holder’s gross income but was not paid in full by the Debtor.

         If the fair value of the consideration is not sufficient to fully satisfy all principal and interest
 on Allowed Claims, the extent to which such consideration will be attributable to accrued interest
 is unclear. Under the Plan, the aggregate consideration to be distributed to Holders of Allowed
 Claims in each Class will be allocated first to the principal amount of Allowed Claims, with any
 excess allocated to unpaid interest that accrued on such Claims, if any. Certain legislative history
 indicates that an allocation of consideration as between principal and interest provided in a chapter
 11 plan is binding for United States federal income tax purposes, while certain Treasury
 Regulations generally treat payments as allocated first to any accrued but unpaid interest and then
 as a payment of principal. The Internal Revenue Service could take the position that the
 consideration received by the Holder should be allocated in some way other than as provided in
 the Plan.

      HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING
 THE ALLOCATION OF CONSIDERATION RECEIVED IN SATISFACTION OF THEIR
 CLAIMS AND THE UNITED STATES FEDERAL INCOME TAX TREATMENT OF
 ACCRUED INTEREST.

                 1.      Market Discount

         Under the “market discount” provisions of the Internal Revenue Code, some or all of any
 gain realized by a Holder of a Claim on the taxable exchange of such Claim as described above
 may be treated as ordinary income (instead of capital gain), to the extent of the amount of accrued
 “market discount” on the debt instruments constituting the exchanged Claim. In general, a debt
 instrument is considered to have been acquired with “market discount” if it is acquired by the
 Holder other than on original issue and if such Holder’s adjusted United States federal income tax
 basis in the debt instrument is less than (a) the sum of all remaining payments to be made on the
 debt instrument, excluding “qualified stated interest,” or (b) in the case of a debt instrument issued
 with original issue discount, its adjusted issue price, in each case, by at least a de minimis amount
 (equal to 0.25% of the sum of all remaining payments to be made on the debt instrument, excluding
 qualified stated interest, multiplied by the number of remaining whole years to maturity).

        Any gain recognized by a Holder on the taxable exchange of Allowed Claims (determined
 as described above) that were acquired with market discount should be treated as ordinary income
 to the extent of the market discount that accrued thereon while the Allowed Claims were



                                                     67
18-11358-mew         Doc 634   Filed 12/13/18 Entered 12/13/18 18:10:08            Main Document
                                            Pg 75 of 75


 considered to be held by such Holder (unless such Holder elected to include market discount in
 income as it accrued).

                2.      Information Reporting and Backup Withholding

         In general, information reporting requirements may apply to Distributions or payments
 under the Plan. Additionally, under the backup withholding rules, a Holder of a Claim may be
 subject to backup withholding (currently at a rate of 28%) with respect to Distributions or
 payments made pursuant to the Plan unless such Holder: (a) comes within certain exempt
 categories (which generally include corporations) and, when required, demonstrates that fact; or
 (b) timely provides a correct taxpayer identification number and certifies under penalty of perjury
 that the taxpayer identification number is correct and that the Holder is not subject to backup
 withholding (generally on Form W-9). Backup withholding is not an additional tax but is, instead,
 an advance payment that may be refunded to the Holder to the extent that it results in an
 overpayment of tax; provided; however, that the required information is timely provided to the
 Internal Revenue Service.

        The Debtors, the Liquidating Trust, or the applicable withholding agent will withhold all
 amounts required by law to be withheld from payments of interest. The Debtors and the
 Liquidating Trust will comply with all applicable reporting requirements of the Internal Revenue
 Service.

      THE UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
 PLAN ARE COMPLEX. THE FOREGOING SUMMARY DOES NOT DISCUSS ALL
 ASPECTS OF UNITED STATES FEDERAL INCOME TAXATION THAT MAY BE
 RELEVANT TO A PARTICULAR HOLDER OF A CLAIM IN LIGHT OF SUCH
 HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS OF
 CLAIMS AGAINST THE DEBTOR SHOULD CONSULT WITH THEIR TAX ADVISORS
 AS TO THE PARTICULAR TAX CONSEQUENCES TO THEM OF THE
 TRANSACTION CONTEMPLATED BY THE LIQUIDATION, INCLUDING THE
 APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, OR FOREIGN TAX LAWS,
 AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

 XIII. RECOMMENDATION AND CONCLUSION

         The Plan Proponents believe that the confirmation and consummation of the Plan is
 preferable to all other alternatives. Consequently, the Plan Proponents urge all parties entitled to
 vote to accept the Plan and to evidence their acceptance by duly completing and returning their
 Ballots so that they will be received by the Voting Agent on or before the Voting Deadline.

  Dated: December 13, 2018
         New York, NY
                                     By: /s/ Colin M. Adams
                                         Colin M. Adams
                                         Chief Restructuring Officer to the Debtors and Debtors
                                         in Possession




                                                 68
